













_______________________________________




TERM LOAN AGREEMENT




- Between -




SOVRAN SELF STORAGE, INC. and SOVRAN ACQUISITION LIMITED
PARTNERSHIP




-And-




MANUFACTURERS AND TRADERS TRUST COMPANY






Dated As Of September 12,2007




_______________________________________



      
             
    




          TERM LOAN AGREEMENT ("Agreement") made as of September 12,2007 by and
between SOVRAN SELF STORAGE, INC., a Maryland corporation ("Sovran") and SOVRAN
ACQUISITION LIMITED PARTNERSHIP, a Delaware limited partnership ("SALP", and
together with Sovran, collectively referred to herein as the "Borrowers" and
individually as a "Borrower"), each with a principal place of business at 6467
Main Street, Buffalo, New York 14221 and MANUFACTURERS AND TRADERS TRUST
COMPANY, a New York State banking corporation, with a principal banking office
at One M&T Plaza, Buffalo, New York 14203 (the "Bank").




WITNESSETH


ARTICLE 1.  Definitions


          1.01     Defnitions.  As used in this Agreement, unless otherwise
specified, the following terms shall have the following respective meanings:


          ''Affiliate'' With reference to any Person, (i) any director or
executive officer of that Person, (ii) any other Person controlling, controlled
by or under direct or indirect common , control of that Person, (iii) any other
Person directly or indirectly holding 10% or more of any class of the capital
stock or other equity interests (including options, warrants, convertible
securities and similar rights) of that Person and (iv) any other Person 10% or
more of any class of whose capital stock or other equity interests (including
options, warrants, convertible securities and similar rights) is held directly
or indirectly by that Person.


          "Agreement" As defined in the preamble hereto, and sometimes referred
to herein as "Term Loan Agreement".


          "Bank" As defined in the preamble hereto.


          "Borrower" or "Borrowers" As defined in the preamble hereto.


          "Borrower Representative" Sovran, acting on behalf of both of the
Borrowers.  The Bank shall be entitled to rely, and the Borrowers hereby agree,
that the Bank may so rely on any notice given or received or action taken or not
taken by Sovran as being authorized by each of the Borrowers.


          "Borrowing Dates" A Business Day on which the Bank advances a Term
Loan to the
Borrowers in accordance with Section 2.01.
"Breakage Pee" A fee equal to any loss, cost, expense, including lost profits,
suffered
or incurred by the Bank as the result of the payment of a LIBOR Rate Loan before
the end of the
applicable LIBOR Period. The Bank shall provide the Borrowers with a statement
setting forth
the determination of the Breakage Fee, which determination shall be binding on
the Borrowers if
computed in good faith and without computational error.
"Business Day" (a) Any day excluding Saturday, Sunday and any day on which banks
in Buffalo, New York are required or authorized by law or other governmental
action to close,

1



and (b) with respect to LIBOR Rate Loans, any day which is also a Business Day
described in clause (a) hereof and which is also a day for trading by and
between banks in U.S. Dollar deposits in the London Interbank Eurodollar market.


          "Code" The Internal Revenue Code of 1986, as amended and in effect
from time to time.


          "Consolidated or consolidated" With reference to any term defined
herein. shall mean that term applied to the accounts of Sovran and its
subsidiaries (including the Guarantors) or SALP and its subsidiaries, as the
case may be, consolidated in accordance with GAAP.


          "Credit Agreement" The Second Amended and Restated Revolving Credit
and Term Loan Agreement among Sovran Self Storage, Inc. and Sovran Acquisition
Limited Partnership and Fleet National Bank and Other Lenders which are or may
become parties to the Credit Agreement and Fleet National Bank as Administrative
Agent with Bank of America Securities, LLC as Sole Lead Arranger and Book Runner
and Manufacturers and Traders Trust Company as Syndication Agent and Suntrust
Bank and PNC Bank, National Association as Co- Documentation Agents dated as of
December 16,2004, including the Schedules and Exhibits thereto, as the same may
be from time to time modified, amended or restated and in effect.


          "Default" As of the relevant time of determination, an event or
occurrence which:



 
          (i)     requires notice and time to cure to become an Event of Default
and as to which notice has been given to the Borrowers by the Bank, or
 
          (ii)     has occurred and will become an Event of Default (without
notice) if such event remains uncured after any grace period specified in
Section 9.01 or, in the case of matters referred to in Section 9.0l(i), in the
other applicable Loan Document(s).
 



          "Disqualifying Building Event" Any structural or repair and
maintenance matter (other than a Release) as to any Building or any Real Estate
that in the Bank's reasonable opinion will require the expenditure of $250,000
or more to remedy or complete such matter and the remediation or completion of
which is required by prudent real estate ownership or operation.


          "Disqualifying Environmental Event" Any Release or threatened Release
of Hazardous Substances, any violation of Environmental Laws or any other
similar environmental event with respect to a Real Estate that causes (y) the
occupancy or rent of such Real Estate to be adversely affected, as compared to
what otherwise would have been the occupancy or rent of such Real Estate in the
absence of such environmental event or (z) such Real Estate to no longer be
financeable on a secured, long term debt basis under the then generally accepted
underwriting standards of national institutional lenders.


          "Disqualifying Legal Event" Any violation or non-compliance with any
applicable law, statute, rule or regulation (other than an Environmental Law)
with respect to any Real Estate, which requires cure or compliance for prudent
real estate ownership or oepration.

2





          "Employee Benefit Plan" Any employee benefit plan within the meaning
of §3(3) of ERISA maintained or contributed to by any Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.


          "ERISA" The Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time.


          "ERISA Affiliate" Any Person which is treated as a single employer
with any Borrower under §414 of the Code.


          "ERISA Reportable Event" A reportable event with respect to a
Guaranteed Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.


          "Event of Default" See Section 9.01


          "Facility Fee" See Section 2.07.


          "GAAP" As of the date of any determination, generally accepted
accounting principles as promulgated by the Financial Accounting Standards Board
and/or the American Institute of certified Public Accountants, consistently
applied and maintained throughout the relevant periods and from period to
period.


          "Guaranties" Collectively, the Holdings Guaranty and any other
guaranty of the Obligations made by an Affiliate of the Borrowers in favor of
the Bank.


          "Guarantors" Collectively, Holdings and any other Affiliate of a
Borrower executing a Guaranty, provided, however, when the context so requires,
Guarantor shall refer to Holdings or such Affiliate, as appropriate.


          "Guaranteed Pension Plan" Any employee pension benefit plan within the
meaning of Section 3(2) of ERISA maintained or contributed to by any Borrower or
any Guarantor, as the case may be, or any ERISA Affiliate of any of them the
benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERICA, other than a Multiemployer Plan.


          "Hazardous Substance" Without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum based products, methane,
hazardous materials, hazardous wastes, hazardous or toxic substances or related
materials as defined in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, (42 U.S.C. Section 9601, etseq.), the
Hazardous Materials Transportation Act, as amended (49 U.S.C. Sections 1801,
etseq.), the Resource Conservation and Recovery Act, as amended (42 U.S.C.
Sections 6901, etseq.), the Toxic Substances Control Act, as amended, (15 U.S.C.
Sections

3



2601, etseq.), Articles 15 and 27 of the New York State Environmental
Conservation Law or any other applicable Environmental Law and in the
regulations promulgated thereunder.


          "Holdings" Sovran Holdings Inc., a Delaware corporation and
wholly-owned Subsidiary of Sovran.


          "Holdings Guaranty" The Guaranty dated as of the date hereof made by
Holdings in favor of the Bank pursuant to which Holdings guarantees to the Bank
the unconditional payment and performance of the Obligations.


          "Indebtedness" With respect to any Person, all obligations, contingent
and otherwise, that in accordance with GAAP should be classified upon such
Person's balance sheet as liabilities, including, without limitation: (a) all
obligations for borrowed money and similar monetary obligations, whether direct
or indirect; (b) all liabilities secured by any mortgage, pledge, negative
pledge, security interest, lien, charge, or other encumbrance existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (c) all obligations (i) under any Capitalized
Lease or (ii) under any Synthetic Lease or (iii) which are "off balance sheet"
transactions having the same practical effect as to such Person's financial
position as a transaction that would be a liability of such Person on the
balance sheet; (d) all obligations to purchase, redeem, retire, or otherwise
acquire for value any shares of capital stock of any class issued by such Person
or any rights to acquire such shares; (e) all obligations under any forward
contract, futures contract, swap, option or other financing arrangement, the
value of which is dependent upon interest rates, currency exchange rates,
commodities, any Borrower's or Guarantor's present or future beneficial
interest, shares or security trading value, or other indices; (f) the amount of
payments received by such person in any forward equity transaction by which such
payments are received by such Person in consideration for the sale of stock or
partnership units in such Person when the delivery and/or the determination of
the amount of the stock or units so sold occurs later than one (1) month after
such Person receives such payment, but only to the extent that the obligation to
deliver such stock or units is not payable solely in the stock or units of such
Person; (g) all guarantees for borrowed money, endorsements and other contingent
obligations, whether direct or indirect, in respect of indebtedness or
obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise, and the reimbursement
obligations in respect of any letters of credit, bankers' acceptances or similar
facilities issued for the account of such Person; (h) all obligations evidenced
by bonds, debentures, notes or other similar instruments, including obligations
incurred in connection with the acquisition of property, assets or businesses;
(i) all obligations issued or assumed as the deferred purchase price of property
or services (including securities repurchase agreements but excluding trade
accounts payable or accrued liabilities arising in the ordinary course of
business which are not overdue or which are being contested in good faith); (j)
all sales of (i) accounts or general intangibles for money due or to become due,
(ii) chattel paper, instruments or documents creating or evidencing a right to
payment of money or (iii) other receivables (collectively "receivables"),
whether pursuant to a purchase facility or otherwise, other than in connection
with the disposition of the business

4



operations relating thereto or a disposition of defaulted receivables for
collection and not as a financing arrangement, and together with any obligation
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith; and (k) all obligations in respect of
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent that such Person is liable therefor as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent that the terms of such Indebtedness provide that
such Person is not liable therefore and such terms are enforceable under
applicable law.


          "LIBOR Increment" One hundred and twenty (120) basis points.


          "LIBOR Rate Period" A thirty (30) day interest period during which the
LIBOR Rate is in effect; provided, however, in no event shall a LIBOR Rate
Period extend beyond the Maturity Date.


          "LIBOR Rate" The rate per mum (rounded upward, if necessary, to the
nearest 1/16th of 1%) obtained by dividing (i) the one-month interest period
London Interbank Offered Rate as fixed by the British Bankers Association for
United States dollar deposits in the London Interbank Eurodollar Market at
approximately 11:00 a.m. London, England time (or as soon thereafter as
practicable) as determined by the Bank from any broker, quoting service or
commonly available source utilized by the Bank by (ii) a percentage equal to
100% minus the stated maximum rate of all reserves required to be maintained
against "Eurocurrency Liabilities" as specified in Regulation D (or against any
other category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Rate Loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States' office of a
bank to United States' residents) on such date to any member bank of the Federal
Reserve System.  Notwithstanding any provision above, the of rounding to
determine LIBOR may be discontinued at any time in the Bank's sole discretion.


          "LIBOR Rate Loan" Each Term Loan bearing interest which is calculated
by reference to the LIBOR Rate plus the LIBOR Increment.


          "Loan Documents" Collectively, this Term Loan Agreement, the Term Loan
Note, the Guaranties and any and all other agreements, instruments or documents
now or hereafter evidencing or otherwise relating to the Term Loans and
delivered to the Bank by or on behalf of the Borrowers or any Guarantor, as the
same may from time to time be modified or amended and in effect.


          "Maturity Date" March 31, 2008.


          "Multiemployer Plan" Any multiemployer plan within the meaning of
§3(37) of ERISA maintained or contributed to by any Borrower or any Guarantor as
the case may be or any ERISA Affiliate.


          "Obligations" All indebtedness, obligations and liabilities of the
Borrowers and the Guarantors to the Bank under this Term Loan Agreement or any
of the other Loan Documents or

5



in respect of any of the Term Loans made, the Term Loan Note, or other
instruments at any time evidencing any thereof, whether existing on the date of
this Term Loan Agreement or arising or incurred hereafter, direct or indirect,
joint or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise.


          "Partially Owned Entity(ies)" Any of the partnerships, joint ventures
and other entities owning real estate assets in which SALP and/or Sovran
collectively, directly or indirectly through its full or partial ownership of
another entity, own less than 100% of the equity interests, whether or not such
entity is required in accordance with GAAP to be consolidated with Sovran for
financial reporting purposes.


          "Pension Plan" Any pension plan as defined in Section 3(2) of the
Employee Retirement Income Security Act of 1974 as amended (ERISA) which is a
multiemployer plan or single employer plan as defined in Section 4001 of ERISA
and subject to Title IV of ERISA and which is (i) a plan maintained by the
Borrower or any Subsidiary for employees or former employees of the Borrower or
of any Subsidiary, (ii) a plan to which the Borrower or any Subsidiary
contributes or is required to contribute, (iii) a plan to which the Borrower or
any Subsidiary was required to make contributions at any time during the five
(5) calendar years preceding the date of this Agreement, or (iv) any other plan
with respect to which the Borrower or any Subsidiary has incurred or may incur
liability, including contingent liability, under Title IV of ERISA, to such plan
or to the Pension Benefit Guaranty Corporation.  For purposes of this definition
and for purposes of Sections 5.16 and 6.19, "Borrower" shall include any trade
or business (whether or not incorporated) which " together with the Borrower or
a Subsidiary, is deemed to be a "single employer" within the meaning of Section
4001(b)(l) of ERISA.  Each such Pension Plan in existence as of the date of this
Agreement is listed and identified on Schedule 1 annexed hereto.


          "PBGC" The Pension Benefit Guaranty Corporation created by Section
4002 of ERISA and any successor entity or entities having similar
responsibilities.


          "Permitted Liens" Liens, security interests and other encumbrances
permitted by the terms of the Credit Agreement.


          "Prime Rate" The rate of interest publicly announced by the Bank from
time to time as its prime rate and is a base rate for calculating interest on
certain loans.  The Bank's Prime Rate may or may not be the most favorable rate
charged by the Bank to its customers.


          "Prime Rate Loan" Any Loan bearing interest which is calculated by
reference to the Bank's Prime Rate.


          "Principal Office" One M&T Plaza, Buffalo, New York 14240.


          "Real Estate" The fixed and tangible properties consisting of land,
buildings and/or other improvements to be acquired in fee simple by any
Borrower, by any Subsidiary or by any other

6



entity in which a Borrower is the holder of an equity interest at the relevant
time of reference thereto.


          "REIT" A "real estate investment trust", as such term is defined in
Section 856 of the Code.


          "Release" The same meaning as given to that term in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601, etseq.), and the regulations promulgated thereunder.


          "Reportable Event" Any event with regard to a Pension Plan described
in Section 4043(b) of ERISA, or in regulations issued thereunder.


          "SALP" As defined in the preamble hereto.


          "SEC" The United States Securities and Exchange Commission.


          "Sovran" As defined in the preamble hereto.


          "Subsidiary" Any entity required to be consolidated with its direct or
indirect parent in accordance with GAAP.


          "Subsidiary" Any corporation, association, partnership, trust, or
other business entity of which the designated parent shall at any time own
directly or indirectly through a Subsidiary or Subsidiaries at least a majority
(by number of votes or controlling interests) of the outstanding voting
interests or at least a majority of the economic interests.


          "Subsidiary Guarantor" Any Guarantor other than Holdings.


          "Subsidiary Guaranty" The form of Guaranty to be entered into by any
Subsidiary Guarantor.


          "Term Loan Commitment" As defined in Section 2.01.


          "Term Loan(s)" As defined in Section 2.01.


          "Term Loan Note" As defined in Section 2.02


          "Unencumbered Property" Any Real Estate located in the contiguous
United States that on any date of determination:  (a) is not subject to any
Liens (including any such Lien imposed by the organizational documents of the
owner of such asset, but excluding Permitted Liens), as certified by an officer
of the Borrower Representative asof the date of this Agreement or such later
date on which such Real Estate becomes an Unencumbered Property, (b) is not the
subject of any matter that materially adversely affects the value of such Real
Estate, (c) is not the subject of a Disqualifying Environmental Event, a
Disqualifying Building Event or a Disqualifying Legal Event, in each case as
certified by an officer of the Borrower Representative on the

7



Preliminary Restatement Date or such later date on which such Real Estate
becomes an Unencumbered Property, (d) has been improved with a Building or
Buildings which (1) have been issued a certificate of occupancy (where
available) or is otherwise lawfully occupied for its intended use, (2) are fully
operational, and (3) subsequent to the date that is twenty-four (24) months
after the acquisition date of such Real Estate, have an average rent-paying
occupancy rate (by net rentable square feet) of at least 75% for the two most
recently ended consecutive fiscal quarters, (e) is wholly owned by a Borrower or
a Guarantor that is a wholly-owned Subsidiary and (f) has not been designated by
the Borrowers in writing to the Bank as Real Estate that is not an Unencumbered
Property because of a Disqualifying Environmental Event, a Disqualifying
Building Event or a Disqualifying Legal Event or the Borrower's intention to
subject such Unencumbered Property to an indebtedness lien or to sell such
Unencumbered Property as permitted under the Credit Agreement.


          "USA Patriot Act" The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001, as amended from time to time.


          1.02     Accounting Terms.  All accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with GAAP consistent
with those applied in the preparation of the audited consolidated financial
statements of the Company and its Subsidiaries referred to in this Agreement.


ARTICLE 2. Amount and Terms of the Term Loan


          2.01     Term Loan.  Subject to the terms and conditions of this
Agreement, and relying upon the representations and warranties herein set forth,
the Bank agrees to make loans (individually, a "Term Loan" and collectively, the
"Term Loans") to the Borrower on the date of this Agreement and on not more than
three (3) additional Borrowing Dates occurring prior to March 1,2008, up to the
aggregate principal amount of Twenty-Five Million Dollars ($25,000,000) (the
"Term Loan Commitment").  Each advance of a Term Loan on a Borrowing Date shall
be in an amount of not less than Five Million Dollars ($5,000,000.00).


          2.02     Term Loan Note.  The Term Loans shall be evidenced by, and
repaid with interest in accordance with, a single promissory note (the "Term
Loan Note") of the Borrower in substantially the form of Exhibit A, duly
completed and with blanks appropriately filled in.  The Term Loan Note shall be
dated as of the date of this Agreement and the aggregate principal amount of the
Term Loans evidenced by the Term Loan Note shall be due and payable on the
Maturity Date.


          2.03     Interest.


                         (a)     Each of the Term Loans shall be advanced to the
Borrowers in the form of a LIBOR Rate Loan, and the Borrowers agree to pay
interest to the Bank on the outstanding unpaid principal amount of each of the
Term Loans commencing on the Borrowing Date of each Term Loan continuing to and
including the Maturity Date at a rate equal to (i) the LIBOR Rate

8



as determined by Bank, from time to time, for consecutive LIBOR Periods of
thirty (30) days, plus (ii) the LIBOR Increment.


                         (b)     All computations of interest shall be made on
the basis of a year of 360 days for the actual number of days elapsed. Accrued
interest shall be due and payable in immediately available funds on the first
day of each month and on the Maturity Date at the Principal Office.  Upon the
occurrence of an Event of Default or after the Maturity Date, the aggregate
unpaid principal of all Term Loans shall, at the option of Bank, bear interest
as a Prime Rate Loan and at a rate which is five (5) percentage points per annum
greater than that rate which would otherwise be applicable.


          2.04     Prepayment.  Borrower may prepay a LIBOR Rate Loan only upon
at least three (3) Business Days prior written notice to Bank (which notice
shall be irrevocable), and any such prepayment shall occur only on the last day
of the LIBOR Rate Period for such LIBOR Rate Loan. Borrower shall pay to Bank a
Breakage Fee as a result of: (i) any payment of a LIBOR Rate Loan on a date
other than the last day of the LIBOR Rate Period then in effect; (ii) any
failure by Borrower to borrow a LIBOR Rate Loan on the date specified by
Borrower's written notice; (iii) any failure by Borrower to pay a LIBOR Rate
Loan on the date for payment specified in Borrower's written notice.  If by
reason of an Event of Default, Bank elects to declare the Term Loan Note to be
immediately due and payable, then any Breakage Fee with respect to a LIBOR Rate
Loan shall become due and payable in the same manner as though Borrower had
exercised such right of prepayment.


          2.05     Required Termination of LIBOR Rate Loans.  In the event Bank
shall have reasonably determined, at any time (which determination shall be
final, conclusive and binding), that the making or continuation of the LIBOR
Rate Loans by Bank:


                         (a)     adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for the applicable LIBOR Rate Period, or


                         (b)     has become unlawful by compliance by Bank in
good faith with any applicable law, governmental rule, regulation, guideline or
order, or


                         (c)     would cause Bank severe hardship as a result of
a contingency occurring after the date of this Agreement which materially and
adversely affects the London interbank market (such as, but not limited to,
disruptions resulting from political or economic events);


                         then. and in either such event, Bank shall on such date
(and in any event as soon as possible after making such determination) give
telephonic notice to the Borrower, confirmed in writing, of such determination,
whereupon at the end of the then current LIBOR Rate Period, the outstanding
principal balance of the Term Loans shall convert to a Prime Rate Loan.


          2.06     Taxes.  If any taxes (other than taxes with respect to the
income of Bank), or duties of any kind shall be payable, or ruled to be payable,
by or to any taxing authority of or in the United States, or any foreign
country, or any political subdivision of any thereof, in respect of any of the
transactions contemplated by this Agreement (including, but not limited to,
execution,

9



delivery, performance, enforcement, or payment of principal or interest of or
under the Term Loan Note or this Agreement, or the making of a LIBOR Rate Loan),
by reason of any now existing or hereafter enacted statute, rule, regulation or
other determination (excluding any taxes imposed on or measured by the net
income of Bank), the Borrowers will:


                         (a)     pay on written request therefor all such taxes
or duties, including interest and penalty, if any,


                         (b)     promptly furnish Bank with evidence of any such
payment, and


                         (c)     indemnify and hold Bank and any holder or
holders of the Term Loan Note harmless and indemnified against any liability or
liabilities with respect to or in connection with any such taxes or the payment
thereof or resulting from any delay or omission to pay such taxes.


          2.07     Facility Fee.  Prior to the initial advance of a Term Loan,
the Borrowers shall pay to Bank a non-refundable Facility Fee in the amount of
Sixty-Two Thousand Five Hundred Dollars ($62,500.00).


ARTICLE 3. General Payment Provisions and Use of Proceeds


          3.01     Payments.  All payments shall be made by Borrower to Bank at
the Principal Office or such other place as Bank may from time to time specify
in writing in lawful currency of the United States of America in immediately
available funds, without counterclaim or setoff and free and clear of, and
without any deduction or withholding for, any taxes or other payments.  All
payments shall be applied first to the payment of all fees, expenses and other
amounts due to the Bank (excluding principal and interest), then to accrued
interest, and the balance on account of outstanding principal; provided,
however, that after an Event of Default, payments will be applied to the
Indebtedness of Borrower to Bank as Bank determines in its sole discretion.  If
any payment under this Agreement or the Term Loan Note becomes due on a day
which is not a Business Day, the due date of this Note or payment shall be
extended to the next succeeding Business Day, and such extension of time shall
be included in computing interest and fees in connection with such payment.  If
the entire amount of any required principal and/or interest is not paid in full
within five (5) days after the same is due, Borrower shall pay to Bank a late
fee equal to five percent (5%) of the required payment.


          3.02     Usury Limitation.  If, at any time, the rate of interest,
together with all amounts which constitute interest and which are reserved,
charged or taken by Bank as compensation for fees, services or expenses
incidental to the making, negotiating or collection of the loan evidenced
hereby, shall be deemed by any competent court of law, governmental agency or
tribunal to exceed the maximum rate of interest permitted to be charged by Bank
to Borrower under applicable law, then, during such time as such rate of
interest would be deemed excessive, that portion of each sum paid attributable
to that portion of such interest rate that exceeds the maximum rate of interest
so permitted shall be deemed a voluntary prepayment of principal.  As used
herein, the term "applicable law" shall mean the law in effect as of the date
hereof; provided, however, that in the event there is a change in the law which
results in a higher

10



permissible rate of interest, then this Agreement and the other Loan Documents
shall be governed by such new law as of its effective date.


          3.03     Use of Proceeds.  The Borrower represents to and covenants
with the Bank that all proceeds of the Term Loans will be used to acquire Real
Estate and additional equity interests in Locke Sovran I LP and Locke Sovran II
LP.


          3.04     Concerning Joint and Several Liability of the Borrowers.


                         (a)     Each of the Borrowers is accepting joint and
several liability hereunder and under the other Loan Documents in consideration
of the financial accommodations to be provided by the Bank under this Term Loan
Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each other Borrower to
accept joint and several liability for the Obligations.


                         (b)     Each of the Borrowers, jointly and severally,
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Borrowers, with
respect to the payment and performance of all of the Obligations (including,
without limitation, any Obligations arising under this Section 3.04), it being
the intention of the parties hereto that all the Obligations shall be the joint
and several Obligations of each of the Borrowers without preferences or
distinction among them.


                         (c)     If and to the extent that any of the Borrowers
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event the other Borrowers will make such payment with
respect to, or perform, such Obligation.


                         (d)     The Obligations of each of the Borrowers under
the provisions of this Section 3.04 constitute full recourse Obligations of each
of the Borrowers enforceable against each such Person to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstance whatsoever.


                         (e)     Except as otherwise expressly provided in this
Term Loan Agreement, each of the Borrowers hereby waives notice of acceptance of
its joint and several liability, notice of any Term Loans made under this Term
Loan Agreement, notice of any action at any time taken or omitted by the Bank
under or in respect of any of the Obligations, and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Term Loan Agreement.  Each of the Borrowers hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by the Bank at any time or times in
respect of any default by any of the Borrowers in the performance or
satisfaction of any term, covenant, condition or provision of this Term Loan
Agreement, any and all other indulgences whatsoever by the Bank in respect of
any of the Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any of the

11



Borrowers.  Without limiting the generality of the foregoing, each of the
Borrowers assents to any other action or delay in acting or failure to act on
the part of the Lenders with respect to the failure by any of the Borrowers to
comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 3.04, afford grounds for terminating,
discharging or relieving any of the Borrowers, in whole or in part, from any of
its Obligations under this Section 3.04, it being the intention of each of the
Borrowers that, so long as any of the Obligations hereunder remain unsatisfied,
the Obligations of such Borrowers under this Section 3.04 shall not be
discharged except by performance and then only to the extent of such
performance.  The Obligations of each of the Borrowers under this Section 3.04
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, re-construction or similar proceeding
with respect to any of the Borrowers or the Bank.  The joint and several
liability of the Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any of
the Borrowers or the Bank.


ARTICLE 4. Guaranties


          4.01     Guaranties.  Each of the Guarantors will jointly and
severally guaranty all of the Obligations pursuant to its Guaranty.  The
Obligations are full recourse obligations of each Borrower and each Guarantor,
and all of the respective assets and properties of each Borrower and each
Guarantor shall be available for the payment in full in cash and performance of
the Obligations.  Other than during the continuance of a Default or Event of
Default, at the request of the Borrower Representative, the Guaranty of any
Subsidiary Guarantor, except the Holdings Guaranty, shall be released by the
Bank if and when all of the Real Estate owned by such Subsidiary Guarantor shall
cease to be Unencumbered Properties pursuant to the terms of this Agreement.


ARTICLE 5. Representations and Warranties.


Each of the Borrowers for itself and for the other Borrowers and for each
Guarantor insofar as any such statements relate to such Guarantor represents and
warrants to the Bank all of the statements contained in this Article 5.


          5.01     Authority; Etc.


                         (a)     Organization: Good Standing.


                                   (i)     SALP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware; Holdings is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; each of SALP and Holdings has
all requisite partnership or corporate, as the case may be, power to own its
respective properties and conduct its respective business as now conducted and
as presently contemplated; and each of SALP and Holdings is in good standing as
a foreign entity and is duly authorized to do business in the jurisdictions
where the Real Estate owned by it is located and in

12



each other jurisdiction where such qualification is necessary except where a
failure to be so qualified in such other jurisdiction would not have a
materially adverse effect on any of their respective businesses, assets or
financial conditions.


                                   (ii)     Sovran is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland; each Subsidiary of Sovran is duly organized, validly existing and in
good standing as a corporation or partnership or other entity, as the case may
be, under the laws of the state of its organization; Sovran and each of its
Subsidiaries has all requisite corporate or partnership or other entity, as the
case may be, power to own its respective properties and conduct its respective
business as now conducted and as now conducted and as presently contemplated;
and Sovran and each of its Subsidiaries is in good standing as a foreign entity
and is duly authorized to do business in the jurisdictions where such
qualification is necessary (including, as to Sovran, in the State of New York)
except where failure to be so qualified in such other jurisdiction would not
have a materially adverse effect on the business, assets or financial condition
of Sovran or such Subsidiary.


                                   (iii)     As to each subsequent Guarantor, a
provision similar, as applicable, to (a)(i) or (ii) above shall be included in
each such subsequent Guarantor's Subsidiary Guaranty, and the Borrowers shall be
deemed to make for itself and on behalf of each such subsequent Guarantor a
representation and warranty as to such provision regarding such subsequent
Guarantor.


                         (b)     Capitalization.


                                   (i)     The outstanding equity of SALP is
comprised of a general partner interest and limited partner interests, all of
which have been duly issued and are outstanding and fully paid and
non-assessable.  All of the issued and outstanding general partner interests of
SALP are owned and held of record by Holdings. Except as set forth in the
Agreement of Limited Partnership of SALP, there are no outstanding securities or
agreements exchangeable for or convertible into or carrying any rights to
acquire any equity interests in SALP.  There are no outstanding commitments,
options, warrants, calls or other agreements (whether written or oral) binding
on SALP or Sovran which require or could require SALP or Sovran to sell, grant,
transfer, assign, mortgage, pledge or otherwise dispose of any equity interests
of SALP.  No general partnership interests of SALP are subject to any
restrictions on transfer or any partner agreements, voting agreements, trust
deeds, irrevocable proxies, or any other similar agreements or interests
(whether written or oral).


                                   (ii)     The issued and outstanding voting
and non-voting shares of the common stock of Holdings, and all of the other
equity interests in Holdings, all of which have been duly issued and are
outstanding and fully paid and non-assessable, are owned and held of record by
Sovran.  There are no outstanding securities or agreements exchangeable for or
convertible into or carrying any rights to acquire any equity interests in
Holdings, and there are no outstanding options, warrants, or other similar
rights to acquire any shares of any class in the capital of or any other equity
interests in Holdings.  There are no outstanding commitments, options, warrants,
calls or other agreements or obligations (whether written or oral) binding on
Holdings to issue, sell, grant, transfer, assign, mortgage, pledge or otherwise
dispose of any

13



shares of any class in the capital of or other equity interests in Holdings.  No
shares of, or equity interests in Holdings held by Sovran are subject to any
restrictions on transfer pursuant to any of Holding's applicable charter,
by-laws or any shareholder agreements, voting agreements, voting trusts, trust
agreements, trust deeds, irrevocable proxies or any other similar agreements or
instruments (whether written or oral).


                         (c)     Due Authorization.  The execution, delivery and
performance of this Term Loan Agreement and the other Loan Documents to which
any of the Borrowers or any of the Guarantors is or is to become a party and the
transactions contemplated hereby and thereby (i) are within the authority of
such Borrower and such Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of such Borrower or such Guarantor and any
general partner or other controlling Person thereof, (iii) do not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Borrower or such Guarantor is subject or any
judgment, order, writ, injunction, license or permit applicable to such Borrower
or such Guarantor, (iv) do not conflict with any provision of the agreement of
limited partnership, any certificate of limited partnership, the charter
documents or by-laws of such Borrower or such Guarantor or any general partner
or other controlling Person thereof, and (v) do not contravene any provisions
of, or constitute a default, Default or Event of Default hereunder or a failure
to comply with any term, condition or provision of, any other agreement,
instrument, judgment, order, decree, permit, license or undertaking binding upon
or applicable to such Borrower or such Guarantor or any of such Borrower's or
such Guarantor's properties (except for any such failure to comply under any
such other agreement, instrument, judgment, order, decree, permit, license, or
undertaking as would not materially and adversely affect the condition
(financial or otherwise), properties, business or results of operations of any
Borrower, the Operating Subsidiaries or any Guarantor) or result in the creation
of any mortgage, pledge, security interest, lien, encumbrance or charge upon any
of the properties or assets of any Borrower, the Operating Subsidiaries or any
Guarantor.


                         (d)     Enforceability.  Each of the Loan Documents to
which any of the Borrowers or any of the Guarantors is a party has been duly
executed and delivered and constitutes the legal, valid and binding obligations
of each such Borrower and each such Guarantor, as the case may be, subject only
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors' rights and to
the fact that the availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.


          5.02     Governmental Approvals.  The execution, delivery and
performance by each Borrower of this Term Loan Agreement and by each Borrower
and each Guarantor of the other Loan Documents to which such Borrower or such
Guarantor is or is to become a party and the transactions contemplated hereby
and thereby do not require (i) the approval or consent of any governmental
agency or authority other than those already obtained, or (ii) filing with any
governmental agency or authority, other than filings which will be made with the
SEC when and as required by law.

14



          5.03     Title to Properties; Leases.  The Borrowers, the Guarantors
and their respective Subsidiaries each has good title to all of its respective
properties, assets and rights of every name and nature purported to be owned by
it.


          5.04     Financial Statements.  The following financial statements
have been furnished to the Bank:


                         (a)     The audited consolidated balance sheet of
Sovran and its Subsidiaries (including, without limitation, SALP) as of December
31, 2006 and their related consolidated income statements for the fiscal year
ended December 31, 2006 and the unaudited consolidated balance sheet of Sovran
and its Subsidiaries as of June 30, 2007 and their related consolidated income
statements for the fiscal quarter then ended, certified by the chief financial
officer of Sovran.  Such balance sheet and income statements have been prepared
in accordance with GAAP and fairly present the financial condition of Sovran and
its Subsidiaries as of the close of business on the dates thereof and the
results of operations for the fiscal periods then ended.  There are no
contingent liabilities of Sovran as of such dates involving material amounts,
known to the officers of the Borrowers, not disclosed in said financial
statements and the related notes thereto.


                         (b)     Sovran's Annual Report on Form 10-K for the
year ended December 31, 2006 and Sovran's Quarterly Report on Form 10-Q for the
quarter ended June 30, 2007, both filed with the SEC pursuant to the Securities
and Exchange Act of 1934, as amended.


          5.05     Fiscal Year.  The Borrowers and their respective Subsidiaries
each has a fiscal year which is the twelve months ending on December 31 of each
calendar year.


          5.06     Franchises, Patents, Copyrights. Etc.  Each Borrower, each
Guarantor and each of their respective Subsidiaries possesses all franchises,
patents, copyrights, trademarks, trade names, licenses and permits, and rights
in respect of the foregoing, adequate for the conduct of their respective
businesses substantially as now conducted without known conflict with any rights
of others.


          5.07     Litigation.  Except as stated on Schedule 5.07, there are no
actions, suits, proceedings or investigations of any kind pending or threatened
against any Borrower, any Guarantor or any of their respective Subsidiaries
before any court, tribunal or administrative agency or board that, if adversely
determined, might, either individually or in the aggregate, materially adversely
affect the properties, assets, financial condition or business of such Borrower,
such Guarantor or their respective Subsidiaries or materially impair the right
of such Borrower, such Guarantor or their respective Subsidiaries to carry on
their respective businesses substantially as now conducted by them, or result in
any substantial liability not adequately covered by insurance, or for which
adequate reserves are not maintained, as reflected in the applicable financial
statements of the Borrowers, or which question the validity of this Term Loan
Agreement or any of the other Loan Documents, or any action taken or to be taken
pursuant hereto or thereto.

15



          5.08     No Materially Adverse Contracts, Etc.  None of any Borrower,
any Guarantor or any of their respective Subsidiaries is subject to any charter,
corporate, partnership or other legal restriction, or any judgment, decree,
order, rule or regulation that has or is expected in the future to have a
materially adverse effect on their respective businesses, assets or financial
conditions.  None of any Borrower, any Guarantor or any of their respective
Subsidiaries is a party to any contract or agreement that has or is expected, in
the judgment of their respective officers, to have any materially adverse effect
on the respective businesses of such Borrower, such Guarantor or any of their
respective Subsidiaries.


          5.09     Compliance With Other Instruments, Laws, Etc.  None of any
Borrower, any Guarantor or any of their respective Subsidiaries is in violation
of any provision of its partnership agreement, charter documents, bylaws or
other organizational documents, as the case may be, or any respective agreement
or instrument to which it may be subject or by which it or any of its properties
may be bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that could result,
individually or in the aggregate, in the imposition of substantial penalties or
materially and adversely affect the financial condition, properties or
businesses of such Borrower, such Guarantor or any of their respective
Subsidiaries.


          5.10     Tax Status.


                         (a)     Each of the Borrowers, the Guarantors and their
respective Subsidiaries (A) has timely made or filed all federal, state and
local income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (B) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings, and (C) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, and (ii) there are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the respective officers of the Borrowers and the
Guarantors and their respective Subsidiaries know of no basis for any such
claim.


                         (b)     To the best of the Borrowers' knowledge, each
Partially-Owned Entity (i) has timely made or filed all federal. state and local
income and all other tax returns. reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings, and (iii) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  To the best of
the Borrowers' knowledge, except as otherwise disclosed in writing to the Bank,
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction from any Partially-Owned Entity, and the officers
of the Borrowers know of no basis for any such claim.


          5.11     No Event of Default: No Materially Adverse Changes.  No
default, Default or Event of Default has occurred and is continuing.  Since
September 30, 2005, there has occurred

16



no materially adverse change in the businesses, assets, operations, conditions
(financial or otherwise) or prospects of Sovran and its Subsidiaries or SALP and
its Subsidiaries as shown on or reflected in the consolidated balance sheet of
Sovran and its Subsidiaries as at September 30, 2005, or the consolidated
statement of income for the fiscal quarter then ended, other than changes in the
ordinary course of business that have not had any materially adverse effect
either individually or in the aggregate on the businesses, assets, operations,
conditions (financial or otherwise) or prospects of Sovran, SALP or any of their
respective Subsidiaries.


          5.12     Investment Company Act; Public Utility Holding Company
Act.  None of any Borrower, any Guarantor or any of their respective
Subsidiaries is (a) an "investment company", or an "affiliated company" or a
"principal underwriter" of an "investment company", as such terms are defined in
the Investment Company Act of 1940 or (b) a "holding company" as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.


          5.13     Absence of UCC Financing Statements, Etc.  Except for
Permitted Liens, there are no financing statement, security agreement, chattel
mortgage, real estate mortgage, equipment lease, financing lease, option,
encumbrance or other document filed or recorded with any filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien or encumbrance on, or security interest
in, any Unencumbered Property.  Neither any Borrower nor any Guarantor has
pledged or granted any lien on or security interest in or otherwise encumbered
or transferred any of their respective interests in any Subsidiary (including in
the case of Sovran, its interests in SALP, and in the case of any Borrower, its
interests in the Operating Subsidiaries) or in any Partially-Owned Entity.


          5.14     Absence of Liens.  A Borrower or a Guarantor is the owner of
the Unencumbered Properties free from any lien, security interest, encumbrance
and any other claim or demand, except for Permitted Liens.


          5.15     Certain Transactions.  Except as set forth on Schedule 5.15,
none of the officers, partners, directors, or employees of any Borrower or any
Guarantor or any of their respective Subsidiaries is presently a party to any
transaction with any Borrower, any Guarantor or any of their respective
Subsidiaries (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
partner, director or such employee or, to the knowledge of the Borrowers, any
corporation, partnership, trust or other entity in which any officer, partner,
director, or any such employee or natural Person related to such officer,
partner, director or employee or other Person in which such officer, partner,
director or employee has a direct or indirect beneficial interest has a
substantial interest or is an officer, director, trustee or partner.


          5.16     Employee Benefit Plans.


                         (a)     In General.  Each Employee Benefit Plan and
each Guaranteed Pension Plan has been maintained and operated in compliance in
all material respects with the provisions of ERISA and, to the extent
applicable, the Code, including but not limited to the provisions thereunder
respecting prohibited transactions and the bonding of fiduciaries and other
persons

17



handling plan funds as required by §412 of ERISA.  The Borrowers have heretofore
delivered to the Administrative Agent the most recently completed annual report,
Form 5500, with all required attachments, and actuarial statement required to be
submitted under §103(d) of ERISA, with respect to each Guaranteed Pension Plan.


                         (b)     Terminability of Welfare Plans.  No Employee
Benefit Plan, which is an employee welfare benefit plan within the meaning of
§3(1) or §3(2)(B) of ERISA, provides benefit coverage subsequent to termination
of employment, except as required by Title I, Part 6 of ERISA or the applicable
state insurance laws.  The Borrowers may terminate each such Plan at any time
(or at any time subsequent to the expiration of any applicable bargaining
agreement) in the discretion of the Borrowers without liability to any Person
other than for claims arising prior to termination.


                         (c)     Guaranteed Pension Plans.  Each contribution
required to be made to a Guaranteed Pension Plan, whether required to be made to
avoid the incurrence of an accumulated funding deficiency, the notice or lien
provisions of §302(f) of ERISA, or otherwise, has been timely made. No waiver of
an accumulated funding deficiency or extension of amortization periods has been
received with respect to any Guaranteed Pension Plan, and neither any Borrower
or any Guarantor nor any ERISA Affiliate is obligated to or has posted security
in connection with an amendment to a Guaranteed Pension Plan pursuant to §307 of
ERISA or §401(a)(29) of the Code.  No liability to the PBGC (other than required
insurance premiums, all of which have been paid) has been incurred by any
Borrower or any Guarantor or any ERISA Affiliate with respect to any Guaranteed
Pension Plan and there has not been any ERISA Reportable Event (other than an
ERISA Reportable Event as to which the requirement of thirty (30) days notice
has been waived), or any other event or condition which presents a material risk
of termination of any Guaranteed Pension Plan by the PBGC.  Based on the latest
valuation of each Guaranteed Pension Plan (which in each case occurred within
twelve months of the date of this representation), and on the actuarial methods
and assumptions employed for that valuation, the aggregate benefit liabilities
of all such Guaranteed Pension Plans within the meaning of §4001 of ERISA did
not exceed the aggregate value of the assets of all such Guaranteed Pension
Plans, disregarding for this purpose the benefit liabilities and assets of any
Guaranteed Pension Plan with assets in excess of benefit liabilities, by more
than $500,000.


                         (d)     Multiemployer Plans.  Neither any Borrower nor
any Guarantor nor any ERISA Affiliate has incurred any material liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under §4201 of ERISA
or as a result of a sale of assets described in §4204 of ERISA.  Neither any
Borrower nor any Guarantor nor any ERISA Affiliate has been notified that any
Multiemployer Plan is in reorganization or insolvent under and within the
meaning of §4241 or §4245 of ERISA or is at risk of entering reorganization or
becoming insolvent, or that any Multiemployer Plan intends to terminate or has
been terminated under §4041A of ERISA.


          5.17     Regulations U and X.  The proceeds of the Loans shall be used
for the purposes described in Section 3.03.  No portion of any Loan is to be
used, and no portion of any Letter of Credit is to be obtained, for the purpose
of purchasing or carrying any "margin security" or

18



"margin stock" in violation of (and, as such terms are used in) Regulations U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224.


          5.18     Environmental Compliance.  The Borrowers have caused
environmental assessments to be conducted and/or taken other steps to
investigate the past and present environmental condition and usage of the Real
state and the operations conducted thereon.  Based upon such assessments and/or
investigation, the Borrowers represent and warrant that:


                         (a)     None of any Borrower, any Guarantor, any of
their respective Subsidiaries or any operator of the Real Estate or any portion
thereof, or any operations thereon is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act ("RCRA"), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended ("CERCLA"), the
Superfund Amendments and Reauthorization Act of 1986 ("SARA"), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state or local statute, regulation, ordinance, order or decree relating to
health, safety or the environment (hereinafter "Environmental Laws"), which
violation or alleged violation has, or its remediation would have, by itself or
when aggregated with all such other violations or alleged violations, a material
adverse effect on the environment or the business, assets or financial condition
of any Borrower, any Guarantor or any of their respective Subsidiaries, or
constitutes a Disqualifying Environmental Event with respect to any Unencumbered
Property.


                         (b)     None of any Borrower, any Guarantor or any of
their respective Subsidiaries has received notice from any third party,
including, without limitation, any federal, state or local governmental
authority, (i) that it has been identified by the United States Environmental
Protection Agency ("EPA") as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B (1986), (ii) that any hazardous waste, as defined by 42 U.S.C.
§6903(5), any hazardous substances as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws ("Hazardous Substances") which it has
generated, transported or disposed of has been found at any site at which a
federal, state or local agency or other third party has conducted or has ordered
that any Borrower, any Guarantor or any of their respective Subsidiaries conduct
a remedial investigation, removal or other response action pursuant to any
Environmental Law, or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party's incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances; which event described in any such notice
would have a material adverse effect on the business, assets or fmancial
condition of any Borrower, any Guarantor or any of their respective
Subsidiaries, or constitutes a Disqualifying Environmental Event with respect to
any Unencumbered Property.


                         (c)     None of the Borrowers. the Guarantors or the
Real Estate is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to

19



any governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement, by virtue of the transactions
set forth herein and contemplated hereby, or as a condition to the effectiveness
of any other transactions contemplated hereby.


          5.19     Subsidiaries.  Schedule 5.19 sets forth all of the respective
Subsidiaries of Sovran or SALP, and Schedule 5.19 will be updated to reflect any
subsequent Guarantor and its Subsidiaries, if any.


          5.20     Loan Documents.  All of the representations and warranties of
the Borrowers and the Guarantors made in this Term Loan Agreement and in the
other Loan Documents or any document or instrument delivered to the Bank
pursuant to or in connection with any of such Loan Documents are true and
correct in all material respects and do not include any untrue statement of a
material fact or omit to state a material fact required to be stated or
necessary to make such representations and warranties not materially misleading.


          5.21     REIT Status.  Sovran has not taken any action that would
prevent it from maintaining its qualification as a REIT for its tax year ended
December 31,2006, or from maintaining such qualification at all times during the
term of the Loans. Sovran is not a "pension held REIT" within the meaning of
§856(h)(3)(D) of the Code.


ARTICLE 6. Covenants of the Borrowers and the Guarantors.


          Each of the Borrowers for itself and on behalf of each of the
Guarantors (if and to the extent expressly included in Subsections contained in
this Section) covenants and agrees that, so long as any Indebtedness arising
under this Agreement or the Term Loan Note is outstanding or the Bank has any
obligation to make any Term Loans:


          6.01     Punctual Payment.  The Borrowers will duly and punctually pay
or cause to be paid the principal and interest on the Term Loans and all
interest, fees, charges and other amounts provided for in this Term Loan
Agreement and the other Loan Documents, all in accordance with the terms of this
Term Loan Agreement and the Term Loan Note, and the other Loan Documents.


          6.02     Maintenance of Office.  Each of the Borrowers and the
Guarantors will maintain its chief executive office in Buffalo, New York, or at
such other place in the contiguous United States of America as each of them
shall designate upon written notice to the Bank to be delivered within five (5)
days of such change, where notices, presentations and demands to or upon the
Borrowers and the Guarantors, as the case may be, in respect of the Loan
Documents may be given or made.


          6.03     Records and Accounts.  Each of the Borrowers and the
Guarantors will (a) keep, and cause each of its Subsidiaries to keep, true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP, (b) maintain adequate accounts and
reserves for all taxes (including income taxes), contingencies, depreciation and
amortization of its properties and the properties of its Subsidiaries and (c) at
all times engage Ernst & Young LLP o; other accountants reasonably acceptable to
the Bank as the

20



independent certified public accountants of Sovran, SALP and their respective
Subsidiaries and will not permit more than thirty (30) days to elapse between
the cessation of such firm's (or any successor firm's) engagement as the
independent certified public accountants of Sovran, SALP and their respective
Subsidiaries and the appointment in such capacity of a successor firm as
Accountants.


          6.04     Financial Statements, Certificates and Information.  The
Borrowers will deliver to the Bank true and correct copies of financial
statements, certificates and information required to be delivered to the
Administrative Agent under the terms of Section 8.4 of the Credit Agreement
within the time periods or by the dates specified therein.


          6.05     Notices.


                         (a)     Defaults.  Each Borrower will, and will cause
each Guarantor, as applicable, to, promptly notify the Bank in writing of the
occurrence of any default, Default or Event of Default. If any Person shall give
any notice or take any other action in respect of (x) a claimed default (whether
or not constituting a Default or an Event of Default) under this Term Loan
Agreement or (y) a claimed default by any Borrower, any Guarantor or any of
their respective Subsidiaries, as applicable, under any note, evidence of
Indebtedness, indenture or other obligation to which or with respect to which
any of them is a party or obligor, whether as principal, guarantor or surety,
and such default would permit the holder of such note or obligation or other
evidence of Indebtedness to accelerate the maturity thereof or otherwise cause
the entire Indebtedness to become due, such Borrower or such Guarantor, as the
case may be, shall forthwith give written notice thereof to the Bank, describing
the notice or action and the nature of the claimed failure to comply.


                         (b)     Environmental Events.  Each Borrower will, and
will cause each Guarantor to, promptly give notice in writing to the Bank (i)
upon such Borrower's or such Guarantor's obtaining knowledge of any material
violation of any Environmental Law regarding any Real Estate or such Borrower's
or such Guarantor's operations or the operations of any of their Subsidiaries,
(ii) upon such Borrower's or such Guarantor's obtaining knowledge of any known
Release of any Hazardous Substance at, from, or into any Real Estate which it
reports in writing or is reportable by it in writing to any governmental
authority and which is material in amount or nature or which could materially
affect the value of such Real Estate, (iii) upon such Borrower's or such
Guarantor's receipt of any notice of material violation of any Environmental
Laws or of any material Release of Hazardous Substances in violation of any
Environmental Laws or any matter that may be a Disqualifying Environmental
Event, including a notice or claim of liability or potential responsibility from
any third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) such Borrower's or such
Guarantor's or any other Person's operation of any Real Estate, (B)
contamination on, from or into any Real Estate, or (C) investigation or
remediation of off-site locations at which such Borrower or such Guarantor or
any of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Substances, or (iv) upon such Borrower's or such Guarantor's obtaining
knowledge that any expense or loss has been incurred by such governmental
authority in connection with the assessment, containment, removal or remediation
of any Hazardous Substances with respect to

21



which such Borrower or such Guarantor or any Partially-Owned Entity may be
liable or for which a lien may be imposed on any Real Estate; any of which
events described in clauses (i) through (iv) above would have a material adverse
effect on the business, assets or financial condition of any Borrower, any
Guarantor or any of their respective Subsidiaries, or constitutes a
Disqualifying Environmental Event with respect to any Unencumbered Property.


                         (c)     Notification of Claims against Unencumbered
Properties.  Each Borrower will, and will cause each Guarantor to, promptly upon
becoming aware thereof, notify the Bank in writing of any setoff, claims,
withholding or other defenses to which any of the Unencumbered Properties are
subject, which (i) would have a material adverse effect on (x) the business,
assets or financial condition of any Borrower, any Guarantor or any of their
respective Subsidiaries, or (y) the value of such Unencumbered Property, or (ii)
with respect to such Unencumbered Property, constitute a Disqualifying
Environmental Event, a Disqualifying Legal Event, a Disqualifying Building Event
or a Lien which is not a Permitted Lien.


                         (d)     Notice of Litigation and Judgments.  Each
Borrower will, and will cause each Guarantor to. and the Borrowers will cause
each of their respective Subsidiaries to. give notice to the Bank in writing
within ten (10) days of becoming aware of any litigation or proceedings
threatened in writing or any pending litigation and proceedings an adverse
determination in which could materially affect any Borrower, any Guarantor or
any of their respective Subsidiaries or any Unencumbered Property or to which
any Borrower, any Guarantor or any of their respective Subsidiaries is or is to
become a party involving an uninsured claim against any Borrower, any Guarantor
or any of their respective Subsidiaries that could reasonably be expected to
have a materially adverse effect on such Borrower or such Guarantor or their
respective properties, business, assets, financial condition or prospects or on
the value or operation of the Unencumbered Properties and stating the nature and
status of such litigation or proceedings.  Each Borrower will, and will cause
each of the Guarantors and the Subsidiaries to, give notice to the Bank, in
writing, in form and detail reasonably satisfactory to the Bank, within ten (10)
days of any judgment not covered by insurance, final or otherwise, against any
Borrower, any Guarantor or any of their Subsidiaries in an amount in excess of
$100,000.


          6.06     Existence of SALP, Holdings and Subsidiary Guarantors;
Maintenance of
Properties.  SALP for itself and for Holdings and each Subsidiary Guarantor
(insofar as any such statements relate to Holdings or such Subsidiary Guarantor)
will do or cause to be done all things necessary to, and shall, preserve and
keep in full force and effect its existence as a limited partnership,
corporation or another legally constituted entity, and will do or cause to be
done all things necessary to preserve and keep in full force all of its rights
and franchises and those of its Subsidiaries, and will not, and will not cause
or permit any of its Subsidiaries to, convert to a limited liability company or
a limited liability partnership. SALP shall be the owner of substantially all of
the Real Estate owned by the Borrowers and their respective Subsidiaries and
shall not permit any Subsidiary of any Borrower to own any Real Estate without
the prior written consent of the Bank, and then only in specific circumstances
outside of the ordinary course of business.  In any such case, such Subsidiary
shall be wholly-owned by Sovran or SALP and shall become a Subsidiary Guarantor.
SALP (a) will cause all necessary repairs, renewals, replacements, betterments
and improvements to be made to all Real Estate owned or controlled by it or by
any of its Subsidiaries or any Subsidiary Guarantor, all as in the judgment of
SALP or

22



such Subsidiary or such Subsidiary Guarantor may be necessary so that the
business carried on in connection therewith may be properly conducted at all
times, subject to the terms of the applicable Leases and partnership agreements
or other entity charter documents, (b) will cause all of its other properties
and those of its Subsidiaries and the Subsidiary Guarantors used or useful in
the conduct of its business or the business of its Subsidiaries or such
Subsidiary Guarantor to be maintained and kept in good condition, repair and
working order and supplied with all necessary equipment, and (c) will, and will
cause each of its Subsidiaries and each Subsidiary Guarantor to, continue to
engage exclusively in the business of owning and operating self storage
facilities, which self storage facilities shall be known primarily as "Uncle
BOB'S Self Storage"; provided that nothing in this Term Loan Agreement shall
prevent the Borrowers from entering into Tower Leases or occasional non-material
Leases of retail or office space incidental to the Borrowers' owning and
operating self storage facilities; and providedfurther that nothing in this
Section 6.06 shall prevent any Borrower from discontinuing the operation and
maintenance of any of its properties or any of those of its Subsidiaries if such
discontinuance is, in the judgment of SALP, desirable in the conduct of its or
their business and such discontinuance does not cause a Default or an Event of
Default hereunder and does not in the aggregate materially adversely affect the
business of the Borrowers and their respective Subsidiaries on a consolidated
basis.  Holdings shall at all times he a wholly-owned Subsidiary of Sovran and
the sole general partner of SALP and shall be the owner of at least 1% of the
outstanding partnership interests in SALP.


          6.07     Existence of Sovran; Maintenance of REIT Status of Sovran;
Maintenance of Properties.  Sovran will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence as a
Maryland corporation. Sovran will at all times maintain its status as a REIT and
not to take any action which could lead to its disqualification as a
REIT.  Sovran shall at all times maintain its listing on the New York Stock
Exchange. Sovran will continue to operate as a fully-integrated,
self-administered and self-managed real estate investment trust which, together
with its Subsidiaries (including, without limitation SALP) owns and operates an
improved property portfolio comprised exclusively of self-storage
facilities.  Sovran will not engage in any business other than the business of
acting as a REIT and serving as a limited partner of SALP and as a member,
partner or stockholder of other Persons as permitted by this Term Loan
Agreement.  Sovran shall conduct all or substantially all of its business
operations through SALP, and shall not own real estate assets outside of its
interests in SAW.  Sovran shall cause SALP to own substantially all of the Real
Estate owned by the Borrowers and their respective Subsidiaries and shall not
permit any Subsidiary of any Borrower to become the owner of any Real Estate
without the prior written consent of the Bank, and then only in specific
circumstances outside of the ordinary course of business.  In any such case,
such Subsidiary shall be wholly-owned by Sovran or SALP and shall become a
Subsidiary Guarantor.  Sovran shall do or cause to be done all things necessary
to preserve and keep in full force all of its rights and franchises and those of
its Subsidiaries.  Sovran shall (a) cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment, (b) cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of Sovran may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, and (c) cause SALP and each of its Subsidiaries to continue to engage
exclusively in

23



the business of owning and operating self storage facilities, which self-storage
facilities shall be known primarily as "Uncle BOB'S Self Storage"; provided that
nothing in this Section 6.07 shall prevent Sovran from discontinuing the
operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of Sovran, desirable in
the conduct of its or their business and such discontinuance does not cause a
Default or an Event of Default hereunder and does not in the aggregate
materially adversely affect the business of Sovran and its Subsidiaries on a
consolidated basis.


          6.08     Insurance.  Each Borrower will, and will cause each Guarantor
to, maintain with respect to its properties, and will cause each of its
Subsidiaries to maintain with financially sound and reputable insurers,
insurance with respect to such properties and its business against such
casualties and contingencies as shall be in accordance with the general
practices of businesses having similar operations and real estate portfolios in
similar geographic areas and in amounts, containing such terms, in such forms
and for such periods as may be reasonable and prudent.


          6.09     Taxes.  Each Borrower will, and will cause each Guarantor to,
pay or cause to be paid real estate taxes, other taxes, assessments and other
governmental charges against the Real Estate before the same become delinquent
and will duly pay and discharge, or cause to be paid and discharged, before the
same shall become overdue, all taxes, assessments and other governmental charges
imposed upon its sales and activities, or any part thereof, or upon the income
or profits therefrom, as well as all claims for labor, materials, or supplies
that if unpaid might by law become a lien or charge upon any of the Real Estate;
provided that any such tax, assessment, charge, levy or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and if such Borrower or such Guarantor shall have set
aside on its books adequate reserves with respect thereto; and provided further
that such Borrower or such Guarantor will pay all such taxes, assessments,
charges, levies or claims forthwith upon the commencement of proceedings to
foreclose any lien that may have attached as security therefor.  If requested by
the Bank, the Borrowers will provide evidence of the payment of real estate
taxes, other taxes, assessments and other governmental charges against the Real
Estate in the form of receipted tax bills or other form reasonably acceptable to
the Bank.


          6.10     Inspection of Properties and Books.  Each Borrower will, and
will cause each Guarantor to, permit the Bank to visit and inspect any of the
properties of any Borrower, any Guarantor or any of their respective
Subsidiaries, to examine the books of account of the Borrowers, the Guarantors
and their respective Subsidiaries (and to make copies thereof and extracts
therefrom) and to discuss the affairs, finances and accounts of the Borrowers,
the Guarantors and their respective Subsidiaries with, and to be advised as to
the same by, its officers, all at such reasonable times and intervals as the
Bank may reasonably request; provided that the Borrowers shall only be
responsible for the costs and expenses incurred by the Bank in connection with
such inspections after the occurrence and during the continuance of an Event of
Default.  The Bank agrees to keep any non-public information delivered or made
available by the Borrowers to it confidential from anyone other than persons
employed or retained by the Bank (including, without limitation, employees,
officers, attorneys and other advisors) who, in the reasonable determination of
the Bank, reasonably need to know such information and who are or are expected
to become engaged in evaluating, approving, structuring or administering the
Term Loans or rendering legal advice in connection with the Term Loans; provided
such employees,

24



officers, attorneys and other advisors agree to keep such information
confidential in accordance with this Section 6.10; and provided further that
nothing herein shall prevent the Bank or persons employed or retained by the
Bank from disclosing such information (i) to any other person if reasonably
incidental to the administration of the Term Loans, (ii) upon the order of any
court or administrative agency, (iii) upon the request or demand of any
regulatory agency or authority, (iv) which has been publicly disclosed other
than as a result of a disclosure by the Bank which is not permitted by this Term
Loan Agreement, (v) in connection with any litigation to which the Bank, or
their respective Affiliates may be a party, (vi) to the extent reasonably
required in connection with the exercise of any remedy hereunder, (vii) to the
Bank, legal counsel and independent auditors, and (viii) as otherwise required
by law. Notwithstanding anything herein to the contrary, the Bank may disclose
to any and all Persons, without limitation of any kind, any information with
respect to "tax treatment" and "tax structure" (in each case, within the meaning
of Treasury Regulation §1.6011.4) of the transactions contemplated hereby and
all materials of any kind (including opinions or other tax analyses) that are
provided to the Bank relating to such tax treatment and tax structure.


          6.11     Compliance with Laws.  Contracts, Licenses. and Permits. Each
Borrower will, and will cause each Guarantor to, comply with, and will cause
each of their respective Subsidiaries to comply with (a) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including, without limitation, all Environmental Laws and all applicable federal
and state securities laws, (b) the provisions of its partnership agreement and
certificate or corporate charter and other charter documents and by-laws, as
applicable, (c) all material agreements and instruments to which it is a party
or by which it or any of its properties may be bound (including the Real Estate
and the Leases) and (d) all applicable decrees, orders, and judgments.  If at
any time while any Term Loan is outstanding or the Bank has any obligation to
make Term Loans hereunder, any permit shall become necessary or required in
order that any Borrower may fulfill any of its obligations hereunder, the
Borrowers and the Guarantors will immediately take or cause to be taken all
reasonable steps within the power of the Borrowers or the Guarantors, as
applicable, to obtain such permit and furnish the Bank with evidence thereof.


          6.12     Use of Proceeds.  Subject at all times to the other
provisions of this Term Loan Agreement, the Borrowers will use the proceeds of
the Term Loans solely to finance the acquisition of Real Estate.


          6.13     Acquisition of Unencumbered Properties.  The Borrowers shall,
within seven (7) Business Days of the acquisition of an Unencumbered Property or
the qualification of any Real Estate as an Unencumbered Property, deliver to the
Bank a certificate from an officer of the Borrower Representative certifying
that such Real Estate satisfies the requirements for an Unencumbered Property
set forth in the definition thereof.


          6.14     Solvency of Guarantor.  The Borrowers shall cause the
Subsidiary Guarantor to remain solvent and shall provide each Subsidiary
Guarantor with such funds and assets as such Subsidiary Guarantor shall require
in the operation of its business, all in consideration of such Guarantor's
execution and delivery of its Guaranty.

25



          6.15     Further Assurances.  Each Borrower will, and will cause each
Guarantor to, cooperate with, and to cause each of its Subsidiaries to cooperate
with, the Bank and execute such further instruments and documents as the Bank
shall reasonably request to carry out to their satisfaction the transactions
contemplated by this Term Loan Agreement and the other Loan Documents.


          6.16     Environmental Indemnification.  The Borrowers jointly and
severally covenant and agree that they will indemnify and hold the Bank, and
each of its Affiliates, harmless from and against any and all claims, expense,
damage, loss or liability incurred by the Bank (including all reasonable costs
of legal representation incurred by the Bank, but excluding, as applicable, for
the Bank any claim, expense, damage, loss or liability as a result of the gross
negligence or willful misconduct of the Bank or any of its respective
Affiliates) relating to (a) any Release or threatened Release of Hazardous
Substances on any Real Estate; (b) any violation of any Environmental Laws with
respect to conditions at any Real Estate or the operations conducted thereon;
(c) the investigation or remediation of off-site locations at which any
Borrower, any Guarantor or any of their respective Subsidiaries or their
predecessors are alleged to have directly or indirectly disposed of Hazardous
Substances; or (d) any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances relating to Real Estate
(including, but not limited to, claims with respect to wrongful death, personal
injury or damage to property).  It is expressly acknowledged by each Borrower
that this covenant of indemnification shall survive the payment of the Term
Loans and shall inure to the benefit of the Bank and its respective Affiliates,
their respective successors, and their respective assigns under the Loan
Documents permitted under this Term Loan Agreement.


          6.17     Response Actions.  Each Borrower covenants and agrees that if
any Release or disposal of Hazardous Substances shall occur or shall have
occurred on any Real Estate owned by it or any of its Subsidiaries, such
Borrower will cause the prompt containment and removal of such Hazardous
Substances and remediation of such Real Estate as necessary to comply with all
Environmental Laws or to preserve the value of such Real Estate.


          6.18     Environmental Assessments.  If the Bank has reasonable
grounds to believe that a Disqualifying Environmental Event has occurred with
respect to any Unencumbered Property, after reasonable notice by the Bank,
whether or not a Default or an Event of Default shall have occurred, the Bank
may determine that the affected Real Estate no longer qualifies as an
Unencumbered Property; provided that prior to making such determination, the
Bank shall give the Borrower Representative reasonable notice and the
opportunity to obtain one or more environmental assessments or audits of such
Unencumbered Property prepared by a hydrogeologist, an independent engineer or
other qualified consultant or expert approved by the Bank, which approval will
not be unreasonably withheld, to evaluate or confirm (i) whether any Release of
Hazardous Substances has occurred in the soil or water at such Unencumbered
Property and (ii) whether the use and operation of such Unencumbered Property
materially complies with all Environmental Laws (including not being subject to
a matter that is a Disqualifying Environmental Event). Such assessment will then
be used by the Bank to determine whether a Disqualifying Environmental Event has
in fact occurred with respect to such Unencumbered Property.  All such
environmental assessments shall be at the sole cost and expense of the
Borrowers.

26





          6.19     Employee Benefit Plans.


                         (a)     In General.  Each Employee Benefit Plan
maintained by any Borrower, any Guarantor or any of their respective ERISA
Affiliates will be operated in compliance in all material respects with the
provisions of ERISA and, to the extent applicable, the Code, including but not
limited to the provisions thereunder respecting prohibited transactions.


                         (b)     Terminability of Welfare Plans.  With respect
to each Employee Benefit Plan maintained by any Borrower, any Guarantor or any
of their respective ERISA Affiliates which is an employee welfare benefit plan
within the meaning of §3(1) or §3(2)(B) of ERISA, such Borrower, such Guarantor,
or any of their respective ERISA Affiliates, as the case may be, has the right
to terminate each such plan at any time (or at any time subsequent to the
expiration of any applicable bargaining agreement) without liability other than
liability to pay claims incurred prior to the date of termination.


                         (c)     Unfunded or Underfunded Liabilities.  The
Borrowers will not, and will not permit any Guarantor to, at any time, have
accruing or accrued unfunded or underfunded liabilities with respect to any
Employee Benefit Plan, Guaranteed Pension Plan or Multiemployer Plan, or permit
any condition to exist under any Multiemployer Plan that would create a
withdrawal liability.


          6.20     No Amendments to Certain Documents.  The Borrowers will not,
and will not permit any Guarantor to, at any time cause or permit its
certificate of limited partnership, agreement of limited partnership, articles
of incorporation, by-laws or other charter documents, as the case may be, to be
modified, amended or supplemented in any respect whatever, without (in each
case) the express prior written consent or approval of the Bank in its sole
discretion, if such changes would affect Sovran's REIT status or otherwise
materially adversely affect the rights of the Bank hereunder or under any other
Loan Document.


          6.21     Compliance with Negative Covenants in The Credit
Agreement.  The Borrowers will comply in all respects with (a) each of the
covenants contained in Section 9 of the Credit Agreement, and (b) each of the
financial covenants contained in Section 10 of the Credit Agreement.


ARTICLE 7. Conditions to the Initial Advance of the Term Loan.


The obligations of the Bank to advance the initial Term Loan shall be subject to
the satisfaction of the following conditions precedent:


          7.01     Loan Documents.  Each of the Loan Documents shall have been
duly executed and delivered by the respective parties thereto and shall be in
full force and effect.


          7.02     Certified Copies of Organization Documents.  The Bank shall
have received from each Borrower and Holdings a copy, certified by a duly
authorized officer of such Person (or its general partner, in the case of SALP),
to be true and complete, of each of its certificate of limited

27



partnership, agreement of limited partnership, incorporation documents, by-laws,
and/or other organizational documents as in effect along with any other
organization documents of any
Borrower (and its general partner, in the case of SALP) or Holdings, as the case
may be, and each as in effect on the date of such certification.


          7.03     By-laws; Resolutions.  All action on the part of the
Borrowers and Holdings necessary for the valid execution, delivery and
performance by the Borrowers and Holdings of this Term Loan Agreement and the
other Loan Documents to which either of them is or is to become a party shall
have been duly and effectively taken, and satisfactory evidence thereof shall
have been provided to the Bank.  Without limiting the foregoing, the Bank shall
have received from Holdings true copies of its by-laws and the resolutions
adopted by its board of directors authorizing the transactions described herein
and evidencing the due authorization, execution and delivery of the Loan
Documents to which SALP and Holdings are a party, each certified by the
secretary as of a recent date to be true and complete.


          7.04     Incumbency Certificate; Authorized Signers.  The Bank shall
have received from each of the Borrowers and Holdings an incumbency certificate,
dated as of the Closing Date, signed by a duly authorized officer such Person
and giving the-name of each individual who shall be authorized: (a) to sign, in
the name and on behalf of such Person, each of the Loan Documents to which such
Person is or is to become a party; (b) in the case of the Borrower
Representative, to make Loan Requests on behalf of the Borrowers; and (c) in the
case of the Borrower Representative, to give notices and to take other action on
behalf of the Borrowers and the Guarantors under the Loan Documents.


          7.05     Certificates of Insurance.  The Bank shall have received (a)
current certificates of insurance as to all of the insurance maintained by each
Borrower and their respective Subsidiaries on the Real Estate (including flood
insurance if necessary) from the insurer or an independent insurance broker,
identifying insurers, types of insurance, insurance limits, and policy terms;
and (b) such further information and certificates from the Borrowers, their
insurers and insurance brokers as the Bank may reasonably request.


          7.06     Opinion of Counsel Concerning Organization and Loan
Documents.  The Bank shall have received favorable opinions addressed to the
Bank in form and substance satisfactory to the Bank from Phillips Lytle LLP, as
counsel to the Borrowers and their respective Subsidiaries with respect to New
York law and certain matters of Delaware corporate law and Maryland corporate
law.


          7.07     Tax and Securities Law Compliance.  The Bank shall also have
received from Phillips Lytle LLP, as counsel to the Borrowers, a favorable
opinion addressed to the Bank, in form and substance satisfactory to the Bank,
with respect to the qualification of Sovran as a REIT and certain other tax and
securities laws matters.


          7.08     Guaranties.  Each of the Guaranties to be executed and
delivered on the Closing Date shall have been duly executed and delivered by the
Guarantor thereunder.

28



          7.09     UCC-11 Reports.  The Bank shall have received UCC-11 search
results from the appropriate jurisdictions for each Borrower and the Guarantor.


          7.10     Proceedings and Documents.  All proceedings in connection
with the transactions contemplated by this Term Loan Agreement, the other Loan
Documents and all other documents incident thereto shall be satisfactory in form
and substance to the Bank and the Bank shall have received all information and
such counterpart originals or certified or other copies of such documents as the
Bank may reasonably request.


          7.11     Fees.  The Borrowers shall have paid to the Bank all of the
fees and expenses that are due and payable as of the Closing Date in accordance
with this Term Loan Agreement.


          7.12     Compliance Certificate.  The Borrowers shall have delivered a
compliance certificate in the form of Exhibit C hereto evidencing continued
compliance with the terms of this Agreement and the Credit Agreement.


          7.13     Subsequent Guarantors.  As a condition to the effectiveness
of any subsequent Guaranty, each subsequent Guarantor shall deliver such
documents, agreements, instruments and opinions as the Bank shall require as to
such Guarantor and the unencumbered Property owned by such Guarantor that are
analogous to the deliveries made by the Guarantors as of the Closing Date
pursuant to Section 7.02 through Section 7.04.


ARTICLE 8. Conditions to all Advances of the Term Loans


          The obligations of the Bank to make the additional Term Loans shall
also be subject to the satisfaction of the following conditions precedent:


          8.01     Representations True; No Event of Default; Compliance
Certificate.  Each of the representations and warranties of the Borrowers and
the Guarantors contained in this Term Loan Agreement, the other Loan Documents
or in any document or instrument delivered pursuant to or in connection with
this Term Loan Agreement shall be true as of the date as of which they were made
and shall also be true at and as of the time of the making of each Term Loan
with the same effect as if made at and as of that time except to the extent that
such representations and warranties relate expressly to an earlier date); and no
Default or Event of Default under this Term Loan Agreement shall have occurred
and be continuing on the date of any advance of any Term Loan. Each of the Bank
shall have received a Compliance Certificate of the Borrowers in the form of
Exhibit C hereto.


          8.02     No Legal Impediment.  No change shall have occurred in any
law or regulations thereunder or interpretations thereof that in the reasonable
opinion of the Bank would make it illegal for the Bank to make such Term Loan.


ARTICLE 9. Events of Default, Acceleration, etc.


          9.01     Events of Default and Acceleration.  If any of the following
events ("Events of Default") shall occur:

29





                         (a)     the Borrowers shall fail to pay any principal
of the Term Loans when the same shall become due and payable, whether at the
stated date of maturity or any accelerated date of maturity or at any other date
fixed for payment;


                         (b)     the Borrowers shall fail to pay any interest on
the Term Loans or any other sums due hereunder or under any of the other Loan
Documents when the same shall become due and payable, whether at the stated date
of maturity or any accelerated date of maturity or at any other date fixed for
payment, and such failure continues for five (5) days;


                         (c)     any Borrower or any Guarantor or any of their
respective Subsidiaries shall fail to comply with any of their respective
covenants contained in Sections 6.01, 6.06,6.07, 6.12, 6.14, 6.20 or 6.21;


                         (d)     any Borrower or any Guarantor or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained herein or in any other Loan Document (other than those
specified elsewhere in this Section 9.01) and such failure continues for thirty
(30) days;


                         (e)     any representation or warranty of any Borrower
or any Guarantor in this Term Loan Agreement or any of the other Loan Documents
or in any other document or instrument delivered pursuant to or in connection
with this Term Loan Agreement shall prove to have been false in any material
respect upon the date when made or deemed to have been made or repeated;


                         (f)     an "Event of Default" shall have occurred and
be continuing under the terms of the Credit Agreement;


                         (g)     any Borrower, any Guarantor or any of their
respective Subsidiaries shall make an assignment for the benefit of creditors,
or admit in writing its inability to pay or generally fail to pay its debts as
they mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver of any Borrower, any
Guarantor or any of their respective Subsidiaries or of any substantial part of
the properties or assets of any Borrower. any Guarantor or any of their
respective Subsidiaries or shall commence any case or other proceeding relating
to any Borrower, any Guarantor or any of their respective Subsidiaries under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any Borrower, any Guarantor
or any of their respective Subsidiaries and (i) any Borrower, any Guarantor or
any of their respective Subsidiaries shall indicate its approval thereof,
consent thereto or acquiescence therein or (ii) any such petition, application,
case or other proceeding shall continue undismissed, or unstayed and in effect,
for a period of sixty (60) days; ;


                         (h)     a decree or order is entered appointing any
trustee, custodian, liquidator or receiver or adjudicating any Borrower, any
Guarantor or any of their respective Subsidiaries

30



bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any
Borrower, any Guarantor or any of their respective Subsidiaries in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;


                         (i)     any of the Loan Documents or any material
provision of any Loan Documents shall be cancelled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Bank any Guaranty
shall be cancelled, terminated, revoked or rescinded at any time or for any
reason whatsoever, or any action at law, suit or in equity or other legal
proceeding to make unenforceable, cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of any Borrower or any of its
Subsidiaries or any Guarantor or any of its Subsidiaries, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination that, or issue a judgment, order, decree or ruling to
the effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable as to any material terms thereof;


                         (j)     any "Event of Default" or default (after notice
and expiration of any period of grace, to the extent provided, and if none is
specifically provided, then for a period of thirty (30) days after notice), as
defined or provided in any of the other Loan Documents, shall occur and be
continuing;


then, and in any such event, so long as the same may be continuing, the Bank
may, by notice in writing to the Borrowers, declare all amounts owing with
respect to this Term Loan Agreement, the Term Loan Note and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by each Borrower and each Guarantor; provided
that in the event of any Event of Default specified in Section 9.01(g) or
Section 9.01(h), all such amounts shall become immediately due and payable
automatically and without any requirement of notice from the Bank or action by
the Bank.


          9.02     Termination of Commitments.  If any one or more Events of
Default specified in Section 9.01(g) or Secton 9.01(h) shall occur, any
obligation of the Bank to make the additional Term Loans hereunder shall
forthwith terminate and the Bank shall be relieved of all obligations to make
such additional Term Loans to the Borrowers. No such termination of the credit
hereunder shall relieve any Borrower or any Guarantor of any of the Obligations
or any of its existing obligations to the Bank arising under other agreements or
instruments.


          9.03     Remedies.  In the event that one or more Events of Default
shall have occurred and be continuing, whether or not the Bank shall have
accelerated the maturity of the Term Loans pursuant to Section 9.01, the Bank if
owed any amount with respect to the Term Loans proceeds to protect and enforce
the rights and remedies of the Bank under this Term Loan Agreement, the Term
Loan Note, any or all of the other Loan Documents or under applicable law by
suit in equity, action at law or other appropriate proceeding (including for the
specific performance of any covenant or agreement contained in this Term Loan
Agreement or the other Loan Documents or any instrument pursuant to which the
Obligations are evidenced and the obtaining

31



of the appointment of a receiver) and, if any amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right or remedy of the Bank under the Loan Documents or
applicable law.  No remedy herein conferred upon the Bank or the holder of any
Term Loan Note is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or under any of the other Loan Documents or now or hereafter
existing at law or in equity or by statute or any other provision of law.


          9.04     Distribution of Proceeds.  In the event that, following the
occurrence or during the continuance of any Default or Event of Default, the
Bank receives any monies from the Borrowers or in connection with the
enforcement of any the Guaranties, such monies shall be distributed for
application as follows:


                         (a)     First, to the payment of, or (as the case may
be) the reimbursement of the Bank for or in respect of all reasonable costs,
expenses, disbursements and losses which shall have been incurred or sustained
by the Bank in connection with the collection of such monies by the Bank, for
the exercise, protection or enforcement by the Bank of all or any of the rights,
remedies, powers and privileges of the Bank under this Term Loan Agreement or
any of the other Loan Documents or in support of any provision of adequate
indemnity to the Bank against any taxes or liens which by law shall have, or may
have, priority over the rights of the Bank to such monies;


                         (b)     Second, to all other Obligations in such order
or preference as the Bank may determine;


                         (c)     Third, the excess, if any, shall be returned to
the Borrowers or to such other Persons as are entitled thereto.


ARTICLE 10. Set Off.


          Borrowers and each Guarantor hereby grants to the Bank a continuing
lien, security interest and right of setoff as security for all liabilities and
obligations to the Bank, whether now existing or hereafter arising, upon and
against all deposits, credits and property, now or hereafter in the possession,
custody, safekeeping or control of the Bank and its successors and assigns or in
transit to any of them. Without demand or notice to the extent permitted by
applicable law, during the continuance of any Event of Default, any deposits
(general or specific, time or demand, provisional or final, regardless of
currency, maturity, or the branch at which such deposits are held, but
specifically excluding tenant security deposits, other fiduciary accounts and
other segregated escrow accounts required to be maintained by any of the
Borrowers for the benefit of any third party) or other sums credited by or due
from the Bank to any of the Borrowers or any other property of any of the
Borrowers in the possession of the Bank may be applied to or set off against the
payment of the Obligations.

32



ARTICLE 11. Expenses.


          The Borrowers jointly and severally agree to pay (a) the reasonable
fees, expenses and disbursements of the Bank's outside counsel or any local
counsel to the Bank incurred in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (b) the fees, expenses and disbursements of the
Bank incurred by the Bank in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein, any
amendments, modifications, approvals, consents or waivers hereto or hereunder,
or the cancellation of any Loan Document upon payment in full in cash of all of
the Obligations or pursuant to any terms of such Loan Document for providing for
such cancellation, including, without limitation, the fees and disbursements of
the Bank's counsel in preparing the documentation, (c) all reasonable expenses
(including reasonable attorneys' fees and costs, which attorneys may be
employees of the Bank, and the fees and costs of appraisers, engineers,
investment bankers, surveyors or other experts retained by the Bank in
connection with any such enforcement proceedings) incurred by the Bank in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against any Borrower or any Guarantor or the administration
thereof after the occurrence and during the continuance of a Default or Event of
Default (including, without limitation, expenses incurred in any restructuring
and/or "workout" of the Term Loans), and (ii) subject to the limitation set
forth in Section 12 hereof, any litigation, proceeding or dispute whether
arising hereunder or otherwise, in any way related to the Bank's relationship
with any Borrower or any Guarantor, (d) all reasonable fees, expenses and
disbursements of the Bank incurred in connection with UCC searches and (e) all
costs incurred by the Bank in the future in connection with its inspection of
the Unencumbered Properties after the occurrence and during the continuance of
an Event of Default.  The covenants of this Section 11 shall survive payment or
satisfaction of payment of amounts owing with respect to the Term Loan Note.


ARTICLE 12. Indemnification.


          The Borrowers jointly and severally agree to indemnify and hold
harmless the Bank and the shareholders, directors, agents, counsel, professional
advisors, officers, subsidiaries and Affiliates of the Bank (each group
consisting of an Agent or a Lender and its respective shareholders, directors,
agents, counsel, professional advisors, officers, subsidiaries and Affiliates
being an "Indemnified Bank's Group") from and against any and all claims,
actions and suits, whether groundless or otherwise, and from and against any and
all liabilities, losses, settlement payments, obligations, damages and expenses
of every nature and character, arising out of this Term Loan Agreement or any of
the other Loan Documents or the transactions contemplated hereby or thereby or
which otherwise arise in connection with the financing, including, without
limitation, (a) any actual or proposed use by any Borrower of the proceeds of
any of the Term Loans, (b) any Borrower or any Guarantor entering into or
performing this Term Loan Agreement or any of the other Loan Documents or the
transactions contemplated by this Term Loan Agreement or any of the other Loan
Documents, or (c) pursuant to Section 6.17 hereof, in each case including,
without limitation, the reasonable fees and disbursements of counsel and
allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding, provided, however, that the
Borrowers shall not be

33



obligated under this Article 12 to indemnify any Person for liabilities arising
from the gross negligence or willful misconduct of such Person or of any other
Person in the Indemnified Group of which such Person is a member (but such
indemnification shall continue to apply to all other Persons).  Each Person to
be indemnified under this Article 12 shall give the Borrowers notice of any
claim as to which it is seeking indemnification under this Article 12 promptly
after becoming aware of the same (which shall constitute notice for all
Indemnified Group), but such Person's failure to give prompt notice shall not
affect the obligations of the Borrowers under this Article 12 unless such
failure prejudices the legal rights of the Borrowers regarding such
indemnity.  In litigation, or the preparation therefor, the Borrowers shall be
entitled to select counsel reasonably acceptable to the Bank, and the Bank shall
be entitled to select their own supervisory counsel and, in addition to the
foregoing indemnity, the Borrowers agree to pay promptly the reasonable fees and
expenses of each such counsel if (i) in the reasonable opinion of the Bank, use
of counsel of the Borrowers' choice could reasonably be expected to give rise to
a conflict of interest, (ii) the Borrowers shall not have employed counsel
reasonably satisfactory to the Bank within a reasonable time after notice of the
institution of any such litigation or proceeding or (iii) the Borrower
Representative authorizes the Bank to employ separate counsel at the Borrowers'
expense.  If and to the extent that the obligations of the Borrowers under this
Article 12 are unenforceable for any reason, the Borrowers hereby agree to make
the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law.  The provisions of this Article 12
shall survive the repayment of the Term Loans and the termination of the
obligations of the Bank hereunder and shall continue in full force and effect as
long as the possibility of any such claim, action, cause of action or suit
exists.


ARTICLE 13. Survival of Covenants, Etc.


          All covenants, agreements, representations and warranties made herein,
in the Term Loan Note, in any of the other Loan Documents or in any documents or
other papers delivered by or on behalf of any Borrower or any of its
Subsidiaries or any Guarantor pursuant hereto shall be deemed to have been
relied upon by the Bank, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Bank of any
of the Term Loans, as herein contemplated, and shall continue in full force and
effect so long as any amount due under this Term Loan Agreement or the Term Loan
Note or any of the other Loan Documents remains outstanding.  The
indemnification obligations of the Borrowers provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Bank hereunder and thereunder to the
extent provided herein and therein.


ARTICLE 14. Assignment


          This Term Loan Agreement and the other Loan Documents shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and their successors and permitted
assigns.  Notwithstanding the foregoing, none of the Borrowers shall assign or
transfer any of its rights or obligations under any of the Loan Documents
without prior consent of the Bank (and any such attempted assignment or transfer
by any Borrower without such consent shall be null and void).

34



ARTICLE 15. Notices, Etc.


          Except as otherwise expressly provided in this Term Loan Agreement,
all notices and other communications made or required to be given pursuant to
this Term Loan Agreement or the Term Loan Note shall be in writing and shall be
delivered in hand, mailed by United States registered or certified first class
mail, postage prepaid, sent by overnight courier, or sent by facsimile and
confirmed by delivery via courier or postal service, addressed as follows:


                         (a)     if to any Borrower or any Guarantor, to the
Borrower Representative at Sovran Self Storage, Inc., 6467 Main Street, Buffalo,
New York 14221, Attention: Mr. David L. Rogers, Chief Financial Officer, with a
copy to Phillips Lytle LLP, One HSBC Center, Buffalo, New York 14203, Attention:
Raymond H. Seitz, Esq., or to such other address for notice as the Borrower
Representative or any Guarantor shall have last furnished in writing to the
Bank;


                         (b)     if to the Bank, at Manufacturers and Traders
Trust Company, One M&T Plaza, Buffalo, New York 14203, Attention: Susan
Freed-Oestreicher, Vice President, or such other address for notice as the Bank
shall have last furnished in writing to the Borrowers, with a copy to William E.
Mathias, Esq., Lippes Mathias Wexler Friedman LLP, 665 Main Street, Ste. 300,
Buffalo, New York 14203, or at such other address for notice as the Bank shall
last have furnished in writing to the Person giving the notice;.


          Any such notice or demand shall be deemed to have been duly given or
made and to have become effective (i) if delivered by hand, overnight courier or
facsimile to the party to which it is directed, at the time of the receipt
thereof by such party or the sending of such facsimile with electronic
confirmation of receipt and (ii) if sent by registered or certified first-class
mail, postage prepaid, on the fifth Business Day following the mailing thereof.


ARTICLE 16. Miscellaneous.


                         (a)     Governing Law, Consent to Jurisdiction and
Service.  THIS TERM LOAN AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT
AS OTHERWISE SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE
STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW). EACH OF THE BORROWERS AND THE GUARANTORS AGREES
THAT ANY SUIT FOR THE ENFORCEMENT OF THIS TERM LOAN AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN BUFFALO, NEW YORK OR ANY FEDERAL COURT SITTING IN THE WESTERN
DISTRICT OF NEW YORK, AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH
COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS
OR THE GUARANTORS BY MAIL AT THE ADDRESS SPECIFIED IN ARTICLE 15.  THE BORROWERS
AND EACH OF THE GUARANTORS HEREBY WAIVES ANY OBJECTION THAT EITHER OF THEM MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY

35



SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.


          16.02     Headings.  The captions in this Term Loan Agreement are for
convenience of reference only and shall not define or limit the provisions
hereof.


          16.03     Counterparts.  This Term Loan Agreement and any amendment
hereof may be executed in several counterparts and by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
and all of which together shall constitute one instrument.  In proving this Term
Loan Agreement it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom enforcement is sought.
Delivery of an executed counterpart of a signature page of this Term Loan
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Term Loan Agreement.


          16.04     Entire Agreement, Etc.  The Loan Documents and any other
documents executed in connection herewith or therewith express the entire
understanding of the parties with respect to the transactions contemplated
hereby and supersede any and all previous agreements and understandings, oral or
written, relating to the transactions contemplated hereby.  Neither this Term
Loan Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in Section 16.06


          16.05     Waiver of Jury Trial and Certain Damage Claims.  EXCEPT TO
THE EXTENT EXPRESSLY PROHIBITED BY LAW. EACH OF THE BORROWERS. EACH OF THE
GUARANTORS, THE BANK HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING
OUT OF ANY DISPUTE IN CONNECTION WITH THIS TERM LOAN AGREEMENT, THE TERM LOAN
NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY.  EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, EACH OF THE
BORROWERS AND EACH OF THE GUARANTORS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. EACH OF THE BORROWERS AND THE GUARANTORS (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGE THAT THE
AGENT AND THE BANK HAVE BEEN INDUCED TO ENTER INTO THIS TERM LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES

36



BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.


          16.06     Consents, Amendments. Waivers, Etc.  Except as otherwise
expressly provided in this Term Loan Agreement, any consent or approval required
or permitted by this Term Loan Agreement may be given, and any term of this Term
Loan Agreement or of any of the other Loan Documents may be amended, and the
performance or observance by any Borrower or any Guarantor of any terms of this
Term Loan Agreement or the other Loan Documents or the continuance of any
default, Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Bank.


No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Bank in exercising any right shall operate as a waiver
thereof or otherwise be prejudicial to such right or any other rights of the
Bank.  No notice to or demand upon any Borrower shall entitle any Borrower to
other or further notice or demand in similar or other circumstances.


          16.07     Severability.  The provisions of this Term Loan Agreement
are severable, and if any one clause or provision hereof shall be held invalid
or unenforceable in whole or in part in any jurisdiction, then such invalidity
or unenforceability shall affect only such clause or provision, or part thereof,
in such jurisdiction, and shall not in any manner affect such clause or
provision in any other jurisdiction, or any other clause or provision of this
Term Loan Agreement in any jurisdiction.


          16.08     USA Patriot Act Notice.  The Bank is subject to the Act (as
hereinafter defined) and hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26,2001)) (the "Act"), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow the Bank,
as applicable, to identify the Borrowers in accordance with the Act.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



37



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be signed by their duly authorized officers, all as of the 12th day of
September, 2007.





 
MANUFACTURERS AND TRADERS TRUST
COMPANY
 
By:_______________________________________
Name:  Susan Freed-Oestreicher
Title:  Vice President
 
   
SOVRAN SELF STORAGE, INC.
 
 
By:________________________________
Name:  Name: David L. Rogers
Title:  Chief Financial Officer
 
 
 
     
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By: SOVRAN HOLDINGS, INC., its General Partner
 
 
By:_________________________________
Name:  Name: David L. Rogers
Title:  Chief Financial Officer
 




38





EXHIBIT A




TERM LOAN NOTE




$25,000,000.00
September __, 2007





          FOR VALUE RECEIVED, the undersigned SOVRAN SELF STORAGE, INC., a
Maryland corporation ("Sovran"), and the undersigned SOVRAN ACQUISITION LIMITED
PARTNERSHIP, a Delaware limited partnership ("SALP" and together with Sovran,
collectively referred to herein as the "Borrowers" and individually as a
"Borrower"), hereby jointly and severally promise to pay to the order of
MANUFACTURERS AND TRADERS TRUST COMPANY, (the "Bank") at the Bank's Principal
Office (as defined in the Term Loan Agreement defined below):


          (a)     prior to or on the Maturity Date, the principal amount of
Twenty-Five Million Dollars ($25,000,000.00) or, if less, the aggregate unpaid
principal amount of all Term Loans advanced by the Bank to the Borrower pursuant
to the Term Loan Agreement dated as of September __, 2007 (as amended and in
effect from time to time, the "Term Loan Agreement") between the Bank and the
Borrowers; and


          (b)     interest from the date hereof on the principal balance hereof
from time to time outstanding at the times and at the rate or rates provided in
the Term Loan Agreement and any other sums or fees due thereunder, all in
accordance with the Term Loan Agreement.


          This Term Loan Note evidences borrowings under and has been issued by
the Borrowers in accordance with the terms of the Term Loan Agreement.  The Bank
and any holder hereof pursuant to the Term Loan Agreement or by operation of law
is entitled to the benefits of the Term Loan Agreement and the other Loan
Documents, and may enforce the agreements of the Borrowers contained therein,
and any holder hereof may exercise the respective remedies provided for thereby
or otherwise available in respect thereof, all in accordance with the respective
terms thereof.  All capitalized terms used in this Tern Loan Note and not
otherwise defined herein shall have the same meanings herein as in the Term Loan
Agreement.


          The Borrowers irrevocably authorize the Bank to make or cause to be
made, at or about the time of advance of the Term Loans or at the time of
receipt of any payment of principal of this Term Loan Note, an appropriate
notation on the grid attached to this Term Loan Note, or the continuation of
such grid, or any other similar record, including computer records, reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of the Term Loans set forth on the grid
attached to this Term Loan Note, or the continuation of such grid, or any other
similar record, including computer records, maintained by the Bank with respect
to the Term Loans shall be prima facie evidence of the principal amount thereof
owing and unpaid to the Bank, but the failure to record, or any error in so
recording, any

39



such amount on any such grid, continuation or other record shall not limit or
otherwise affect the obligation of the Borrowers hereunder or under the Term
Loan Agreement to make payments of principal of and interest on this Term Loan
Note when due to the extent of the unpaid principal and interest amount as of
any date of determination.


          The Borrowers have the right in certain circumstances and the
obligation under certain other circumstances to prepay the whole or part of the
principal of this Term Loan Note on the terms and conditions specified in the
Term Loan Agreement.


          If any one or more of the Events of Default shall occur, the entire
unpaid principal amount of this Term Loan Note and all of the unpaid interest
accrued thereon and any other charges or amounts due under any of the Loan
Documents may become or be declared due and payable in the manner and with the
effect provided in the Term Loan Agreement.


          No delay or omission on the part of the Bank, or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Bank or such holder, nor shall any delay, omission or waiver
on any one occasion be deemed a bar or waiver of the same or any other right on
any further occasion.


          The Borrowers and every endorser and guarantor of this Term Loan Note
or the obligations represented hereby waives presentment, demand, notice,
protest and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Term Loan Note, and
assents to any extension or postponement of the time
of payment or any other indulgence, to any substitution, exchange or release of
collateral and to
the addition or release of any other party or person primarily or secondarily
liable.


          THIS TERM LOAN NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER
SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE
OF LAW). EACH OF THE BORROWERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
TERM LOAN NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
BUFFALO, NEW YORK OR ANY FEDERAL COURT SITTING IN THE WESTERN DISTRICT OF NEW
YORK AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE
ADDRESS SPECIFIED IN THE TERM LOAN AGREEMENT.  EACH OF THE BORROWERS HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

40



          IN WITNESS WHEREOF, each of the undersigned has caused this Term Loan
Note to be executed in its corporate or partnership name by its duly authorized
officer as of the day and year first above written.



 
SOVRAN SELF STORAGE, INC.
By:_________________________________
Name:  David L. Rogers
Title:  Chief Financial Officer
     
SOVRAN ACQUISITION LIMITED
     PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
 
By:_________________________________
Name:  David L. Rogers
Title:  Chief Financial Officer










41







 
 
Date
 
Amount of Term
Loan
 
Amount of Principal
Paid or Prepaid
 
Balance of
Principal Unpaid
 
Notation Made
By:
                                                                               
                                                                               
                                                                               
                                                                               
                   








42




   
                              Exhibit B



[FORM OF SUBSIDIARY GUARANTY]
GUARANTY


Guaranty, dated as of September, 2007 by SOVRAN HOLDINGS, INC., a Delaware
corporation (the "Guarantor"), in favor of Manufacturers and Traders Trust
Company, a New York banking corporation, (together with its successors and
assigns, the "Bank") which is a party to the Term Loan Agreement dated as of
January 19, 2006 between Sovran Self Storage, Inc., a Maryland corporation
("Sovran") and Sovran Acquisition Limited Partnership, a Delaware limited
partnership (together with Sovran, collectively referred to herein as the
"Borrowers") and the Bank, as the same may hereafter be amended from time to
time (the "Term Loan Agreement"). Capitalized terms used herein without
definition shall have the meanings ascribed to them in the Term Loan Agreement


          WHEREAS, the Borrowers and the Bank have entered into the Term Loan
Agreement;


          WHEREAS, the Borrowers and the Guarantor are members of a group of
related entities, the success of either one of which is dependent in part on the
success of the other members of such group;


          WHEREAS, the Guarantor expects to receive substantial direct and
indirect benefits from the extensions of credit to the Borrowers by the Bank
pursuant to the Term Loan Agreement (which benefits are hereby acknowledged);


          WHEREAS, it is a condition precedent to the Bank's willingness to
extend, and to continue to extend, credit to the Borrowers under the Term Loan
Agreement that the Guarantor execute and deliver this Guaranty; and


          WHEREAS, the Guarantor wishes to guaranty the Borrowers' obligations
to the Bank under and "in respect of the Term Loan Agreement as herein provided.


          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


          1.     Guaranty of Payment and Performance of Obligations.  In
consideration of the Bank's extending credit or otherwise in its discretion
giving accommodations to the Borrowers, the Guarantor hereby unconditionally
guarantees to the B& that the Borrowers will duly and punctually pay or perform,
at the place specified therefor, or if no place is specified, at the Bank's
Principal Office, (i) all indebtedness, obligations and liabilities of the
Borrowers to the Bank, individually or collectively, under the Term Loan
Agreement or any of the other Loan Documents or in respect of any of the Term
Loans or the Term Loan Note or other instruments at any time evidencing any
thereof, whether existing on the date of the Term Loan Agreement or arising or
incurred thereafter, direct or indirect, secured or unsecured, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
arising by contract, operation of

43



law or otherwise; and (ii) without limitation of the foregoing, all reasonable
fees, costs and expenses incurred by the Bank in attempting to collect or
enforce any of the foregoing, accrued in each case to the date of payment
hereunder (collectively the "Obligations" and individually an "Obligation").
This Guaranty is an absolute, unconditional and continuing guaranty of thefull
and punctual payment and performance by the Borrowers of the Obligations and not
of their collectibility only and is in no way conditioned upon any requirement
that the Bank first attempt to collect any of the Obligations from the Borrowers
or resort to any security or other means of obtaining payment of any of the
Obligations which the Bank now has or may acquire after the date hereof or upon
any other contingency whatsoever:  Upon any Event of Default which is continuing
by the Borrowers in the full and punctual payment and performance of the
Obligations, the liabilities and obligations of the Guarantor hereunder shall,
at the option of the Bank, become forthwith due and payable to the Bank without
demand or notice of any nature, all of which are expressly waived by the
Guarantor, except for notices required to be given to the Borrowers, under the
Loan Documents. Payments by the Guarantor hereunder may be required by the Bank
on any number-of occasions.


          2.     Guarantor's Further Agreements to Pay.  The Guarantor further
agrees, as the principal obligor and not as a guarantor only, to pay to the Bank
forthwith upon demand, in funds immediately available to the Bank, all costs and
expenses (including court costs and legal fees and expenses) incurred or
expended by the Bank in connection with this Guaranty, and the enforcement
hereof, together with interest on amounts recoverable under this Guaranty from
the time after such amounts become due at the default rate of interest set forth
in the Term Loan Agreement; provided that if such interest exceeds the maximum
amount permitted to be paid under applicable law, then such interest shall be
reduced to such maximum permitted amount.


          3.     Payments.  The Guarantor covenants and agrees that the
Obligations will be paid strictly in accordance with, their respective terms
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Bank with respect
thereto.  Without limiting the generality of the foregoing, the Guarantor's
obligations hereunder with respect to any Obligation shall not be discharged by
a payment in a currency other than the currency in which the Obligation is
denominated (the "Obligation Currency") or at a place other than the place
specified for the payment of the Obligation, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Obligation
Currency and transferred to the Bank's Principal Office, under normal banking
procedures does not yield the amount of Obligation Currency due thereunder.


          4.     Taxes.  All payments hereunder shall be made without any
counterclaim or setoff, free and clear of, and without reduction by reason of,
any taxes, levies, imposts, charges and withholdings, restrictions or conditions
of any nature ("Taxes"), which are now or may hereafter be imposed, levied or
assessed by the United States or any political subdivision or taxing authority
thereof (or any non-United States jurisdiction in which there is Real Estate) on
payments hereunder, all of which will be for the account of and paid by the
Guarantor.  Subject to paragraph (b), if for any reason, any such reduction is
made or any Taxes are paid by the Bank (except for taxes on income or profits of
the Bank), Guarantor will pay to the Bank such additional amounts as may be
necessary to ensure that the Bank receives the same net amount which it would
have received had no reduction been made or Taxes paid.

44





          5.     Consent to Jurisdiction.  The Guarantor agrees that any suit
for the enforcement of this Guaranty or any of the other Loan Documents may be
brought in the courts of the State of New York sitting in Buffalo, New York or
any federal court sitting in the Western District of New York and consents to
the non-exclusive jurisdiction of such courts and the service of process in any
such suit being made upon the Guarantor by mail at the address specified
herein.  Except to the extent such waiver is expressly prohibited by law, the
Guarantor hereby waives any objection that it may now or hereafter have-to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient,court.


          6.     Liability of the Guarantor.  The Bank shall have the absolute
right to enforce the liability of the Guarantor hereunder without resort to any
other right or remedy including any right or remedy under any other guaranty,
and the release or discharge of any guarantor of any Obligations shall not
affect the continuing liability of the Guarantor hereunder.


          7.     Representations and Warranties; Covenants.  The Guarantor
hereby makes and confirms the representations and warranties made on its behalf
by the Borrowers pursuant to Article 5 of the Term Loan Agreement, as if such
representations and warranties were set forth herein.  The Guarantor hereby
agrees to perform the covenants set forth in Article 6 of the Term Loan
Agreement (to the extent such covenants expressly apply to the Guarantor) as if
such covenants were set forth herein.  The Guarantor acknowledges that it, is,
on a collective basis with the Borrowers and all other "Guarantors" (as defined
in the Term Loan Agreement), bound by the covenants set forth in Article 6 of
the Term Loan Agreement.  The Guarantor hereby confirms that it shall be bound
by all acts or omissions of the Borrower Representative pursuant to the Term
Loan Agreement.


          8.     Effectiveness.  The obligations of the Guarantor under this
Guaranty shall continue in full force and effect and shall remain in operation
until all of the Obligations shall have been paid in full or otherwise fully
satisfied, and continue to be effective or be reinstated, as the case may be, if
at any time payment or other satisfaction of any of the Obligations is rescinded
or must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of the Borrowers, or otherwise, as though such payment had not
been made or other satisfaction occurred.  No invalidity, irregularity or
unenforceability of the Obligations by reason of applicable bankruptcy laws, or
any other similar law, or by reason of any law or order of any government or
agency thereof pdrporting to reduce, amend or otherwise affect the Obligations,
shall impair, affect, be a defense to or claim against the obligations of the
Guarantor under this Guaranty.


          9.     Freedom of Lender to Deal with Borrowers and Other
Parties.  The Bank shall be at liberty, without giving notice to or obtaining
the assent of the Guarantor and without relieving the Guarantor of any liability
hereunder, to deal with the Borrowers and with each other party who now is or
after the date hereof becomes liable in any manner for any of the Obligations;
in such manner as the Bank in its sole discretion deems fit, and to this end the
Guarantor gives to the Bank full authority in its sole discretion to do any or
all of the following things: (a) extend credit, make loans and afford other
financial accommodations-to the Borrowers at such times, in such amounts and on
such terms as the Bank may approve, (b) vary the, terms and grant

45



extensions of any present or future indebtedness or obligation of the Borrowers
or of any other party to the Bank, (c) grant time, waivers and other indulgences
in respect thereto, (d) vary, exchange, release or discharge, wholly or
partially, otdelay in or abstain from perfecting and enforcing any security or
guaranty or other means of obtaining payment of any of the Obligations which,
the Bank now has or may acquire after the date hereof, (e) accept partial
payments from the Borrowers or any such other party, (f) release or discharge,
wholly or partially, any endorser or guarantor, and (g) compromise or make any
settlement or other arrangement with the Borrowers or any such other party.


          10.     Unenforceability of Obligations Against Borrowers; Invalidity
of Security or Other Guaranties.  If for any reason the Borrowers have no legal
existence or are under no legal obligation to discharge any of the Obligations
undertaken or purported to be undertaken by it or on its behalf or if any of the
moneys included in the Obligations have become irrecoverable from the Borrowers
by operation of law or for any other reason, this Guaranty shall nevertheless be
binding on the Guarantor to the same extent as if the Guarantor at all times had
been the principal debtor on all such Obligations.  This Guaranty shall be in
addition to any other guaranty or other security for the Obligations, and it
shall not be prejudiced or rendered unenforceable by the invalidity of any such
other guaranty or security.


          11.     Waivers by Guarantor.  The Guarantor waives: notice of
acceptance hereof, notice of any action taken or omitted by the Bank in reliance
hereon, and any requirement that the Bank be diligent or prompt in making
demands hereunder, giving notice of any default by the Borrowers or asserting
any other rights of the Bank or any Lender hereunder.  The Guarantor also
irrevocably waives, to the fullest extent permitted by law, all defenses in the
nature of suretyship that at any line may be available in respect of the
Guarantor's obligations hereunder by virtue of any statute of limitations,
valuation, stay, moratorium law or other similar law now or hereafter in effect.


          12.     Waiver of Subrogation Rights.  Notwithstanding any other
provision to the contrary contained herein or provided by applicable law, unless
and until all of the Obligations have been indefeasibly paid in full in cash and
satisfied (in full, the Guarantor hereby irrevocably waives any and all rights
it may have at any time (whether arising directly or indirectly, by operation of
law or by contract) to assert any claim against the Borrowers on account of
payments made under this Guaranty, including, without limitation, any and all
rights of or claims for subrogation, contribution, reimbursement, exoneration
and indemnity, and further waives any benefit of and any right to participate in
any collateral which may be held by the Bank or any affiliate of the Bank. In
addition, the Guarantor will not claim any set-off or counterclaim against the
Borrowers in, respect of any liability it may have to the Borrowers unless and
until all of the Obligations have been jndefeasibly paid in full in cash and
satisfied in full.


          13.     Demands.  Any demand on or notice made or required to be given
pursuant to this Guaranty shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, return receipt requested, sent by overnight courier, or sent by
telegraph, telecopy, telefax or telex and confirmed by delivery via courier or
postal service, addressed as follows:

 
(a)
if to the Guarantor, at
 
Sovran Self Storage, Inc.
6467 Main Street
Buffalo, New York 14221
Attention: Mr. David L. Rogers
 



or at such other address for notice as the Guarantor shall last have furnished
in writing to the Bank with a copy to:



   
Phillips Lytle LLP
One HSBC Center
Buffalo, New York 14203
Attention: Raymond H. Seitz, Esq.
 



or at such other address for notice as the Guarantor shall last have furnished
in writing to the Bank; and



 
(b)
if to the Bank, at
 
Manufacturers and Traders Trust Company
One M&T Plaza
Buffalo, New York 124203
Attention: Susan Freed-Oestreicher, Vice President



or such other address for notice as the Bank shall last have furnished in
writing to the Guarantor, with a copy to:



   
Lippes Mathias Wexler Friedman LLP
665 Main Street, Ste. 300
Buffalo, New York 14203
Attention: William E. Mathias, Esq.



                                              or at such other address for
notice as the Bank shall last have furnished in writing to the Guarantor.


Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the. receipt thereof by
such party or the sending of such facsimile with electronic confirmation of
receipt or (ii) if sent by registered or certified first-class mail, postage
prepaid, return receipt requested, on the fifth Business Day following the
mailing thereof.


          14.     Amendments, Waivers, Etc.  No provision of this Guaranty can
be changed, waived, discharged or terminated except by an instrument in writing
signed by the Bank and the Guarantor expressly referring to the provision of
this Guaranty to which such instrument relates; and no such waiver shall extend
to, affect or impair any right with respect to any Obligation which is not
expressly dealt with therein. No course of dealing or delay or omission on the
part

46



of the Bank in exercising any right shall operate as &waiver thereof or
otherwise be prejudicial thereto.


          15.     Further Assurances.  The Guarantor at its sole cost and
expense agrees to do all such things and execute, acknowledge and deliver all
such documents and instruments as the Bank from time to time may reasonably
request in order to give frill effect to this Guaranty and to perfect and
preserve the rights and powers of the Bank hereunder.


          16.     Miscellaneous Provisions.  This Guaranty is intended to take
effect as a sealed instrument to be governed by and construed in accordance with
the laws of the State of New York and shall inure to the benefit of the Bank and
its respective successors and assigns, and shall be binding on the Guarantor and
the Guarantor's successors in title, assigns and legal representatives.  The
rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement.  The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions.  Captions are for
ease of reference only and shall not affect the meaning of the relevant
provisions.  The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.


          17.     WAIVER OF JURY TRIAL.  EXCEPT TO THE EXTENT SUCH WAIVER IS
EXPRESSLY PROHIBITED BY LAW, THE GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH,
OR ARISING OUT OF THIS GUARANTY, THE OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER
ARISING, AMONG THE GUARANTOR, THE BORROWERS, AND THE BANK.  THIS WAIVER OF JURY
TRIAL SHALL BE EFFECTIVE FOR EACH AND EVERY DOCUMENT EXECUTED BY THE GUARANTOR
AND DELIVERED TO THE BANK, AS THE CASE MAY BE, WHETHER OR NOT SUCH DOCUMENTS
SHALL CONTAIN SUCH A WAIVER OF JURY TRIAL. THE GUARANTOR CONFIRMS THAT: THE
FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.


          IN WITNESS WHEREOF, the Guarantor has executed and delivered this
Guaranty as of the date first above written.



 
GUARANTOR
 
SOVRAN HOLDINGS, INC.
 
 
By:________________________________
Name:  David L. Rogers
Title:  Chief Financial Officer






47





EXHIBIT C


COMPLIANCE CERTIFICATE
FOR CHIEF FINANCIAL OFFICERS


          Each of the undersigned, being the Chief Financial Officers of Sovran
Self Storage, Inc. ("Sovran") and Sovran Acquisition Limited Partnership ("SALP"
and together with Sovran, collectively referred to herein as the "Borrowers"),
HEREBY CERTIFIES THAT:


          This Compliance Certificate is furnished pursuant to Section 7.12 of
the Term Loan Agreement dated as of September 12, 2007 between Manufacturers and
Traders Trust Company and the Borrowers (as the same may now or hereafter be
amended from time to time, the "Term Loan Agreement").  Unless otherwise defined
herein, the terms used in this Compliance Certificate and attached hereto have
the meanings given them in the Term Loan Agreement.


          Each of the Chief Financial Officers hereby certifies, in accordance
with the provisions of Section 7.12 of the Term Loan Agreement, that


          (1)     The representations and warranties of the Borrowers contained
in the Term Loan Agreement and in each document and instrument delivered
pursuant to or in connection therewith are true and correct as of the date
hereof and that no Default or Event of Default has occurred and is continuing on
the date hereof;


          (2)     The Borrowers are in compliance with the terms of the Term
Loan Agreement and no "Default" or "Event of Default" (as defined in the Term
Loan Agreement) has occurred and is continuing as of the date hereof; and


          (3)     None of the Subsidiaries of either of the Borrowers owns an
Unencumbered Property.


          (4)     Each of the Chief Financial Officers is authorized to execute
and deliver this Compliance Certificate on behalf of Sovran or SALP, as the case
may be.


          Executed as of this _____ day of ________________, 2007.


SOVRAN SELF STORAGE, INC.
 
 
 
 
By:_________________________________
Name:  David L. Rogers
Title:  Chief Financial Officer
SOVRAN ACQUISITION LIMITED
PARTNERSHIP
 
By: Sovran Holdings Inc., its general partner
 
By:_________________________________
Name:  David L. Rogers
Title:  Chief Financial Officer
   




48





Schedule 1


Pension Plans




Sovran 401K Plan





49



Schedule 5.07


Litigation




1.
Maria Brennan v. Uncle Bob's Self Storage



Maria Brennan, a former employee at the Alvin, Texas store, filed a charge with
the Equal Employment Opportunity Commission (the "EEOC") in Houston, Texas on
November 2, 2006, alleging that she had been subject to a hostile work
environment because of her sex. Sovran Acquisition Limited Partnership responded
to the EEOC charge and the EEOC is investigating.


2.
Kelly Evans v. Sovran Self Storage, Inc.



Plaintiff obtained a right to sue letter from the EEOC and filed an action in
Texas state court on May 9, 2007, alleging that she was subject to a sexually
hostile work environment while working as an Assistant Manager.  The case was
removed to the US. District Court for the Western District of Texas on June
22,2007.  The complaint seeks damages for lost pay and emotional distress and
does not seek any specific amount as damages. Sovran Self Storage, Inc. is
defending the case.


3.
Sovran Self Storage, Inc., as Plan Administrator of the Sovran Acquisition
Limited Partnership/Uncle Bob's Self Storage Health Benefits Plan v. University
of Pittsburgh Medical Center as Assignee of the Estate of Pamela Harford, and
UPMC Horizon Greenville



In this action pending in the United States District Court for the Western
District of New York, Sovran Self Storage, Inc. as Plan Administrator of the
Health Benefits Plan Sponsored by Sovran Acquisition Limited Partnership/Uncle
Bob's Self Storage ("Plan") seeks a declaratory judgment that it is not
obligated to pay certain hospital bills incurred by the late Pamela Harford at a
hospital owned and administered by the defendants.  The amount of medical bills
in dispute totals $94,761.80.  In its complaint filed earlier this year, the
plaintiff asserts that because the Plan participant, Ms. Harford, did not cause
her medical bills to be submitted as required by the Plan within the 12 month
filing deadline, the Plan has no responsibility to pay those bills.  The
defendants have filed an answer and counterclaims pursuant to which they assert
that the Plan, which is self-funded by its sponsors, is required to pay the
medical bills.  After the complaint and answer were filed in Federal Court, the
parties were required to engage in a mediation process mandated by the
Court.  That process is on-going.  To date, there has been no discovery in this
action.


4.
Paula Hilley and Joel Hilley v. Sovran Acquisition Limited Partnership d/b/a
Uncle Bob's Self Storage



On August 7, 2007, plaintiffs filed a collective action under the Fair Labor
Standards Act in the United States District Court for the Northern District of
Alabama, Southern Division alleging that managers and maintenance employees at
Sovran facilities throughout the United States have

50



been denied overtime compensation.  The proceeding as a collective action is
subject to Court approval.  The complaint seeks unpaid overtime, liquidated
damages in the amount of any unpaid overtime, interest and attorneys'
fees.  Sovran Acquisition Limited Partnership is aware that this action has been
filed but has not yet been served.



51





Schedule 5.15


Certain Transactions




None.





52



Schedule 5.19


Subsidiaries and Partially Owned Entities




A.     Subsidiaries of Sovran Self Storage, Inc.:



 
Sovran Holdings, Inc. - 100% Owned
 
Sovran Acquisition Limited Partnership - 98% Limited Partnership Interest



B.     Subsidiaries of Sovran Acquisition Limited Partnership:



 
                                100% Owned
 
     
Locke Leasing, Inc.
 
The Locke Group LLC
 
Sovran Jones Road, LLC
 
Locke Sovran I Manager, Inc.
 
Iskalo Land Holdings LLC
 
Locke Sovran II Manager, Inc.
 
Sovran Cameron, LLC
     
Sovran Congress, LLC
     
Sovran Huebner, LLC
     
Sovran Little Road, LLC
     
Sovran Granbury, LLC
     
Sovran Shackelford, LLC
     
Sovran Manchester, LLC
     
Sovran DeGaulle, LLC
     
Sovran Grapevine, LLC
     
Sovran Washington, LLC
     
Sovran Meramac, LLC
     
Sovran Seminole, LLC
   




 
                            Majority Interest
 
     
Locke Sovran I LLC
     
Locke Sovran II LLC
   



C.     Subsidiaries of The Locke Group LLC:



 
Locke Preferred Equity LLC
     
Locke Preferred Equity II LLC
   



D.     Partially Owned Entities:



 
Sovran Acquisition Limited Partnership owns a 49% interest in Iskalo Office
Holdings, LLC as a Member

 

53


